Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing United States Securities and Exchange Commission Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of July2008 Aracruz Celulose S.A. Aracruz Cellulose S.A. (Translation of Registrants name into English) Av. Brigadeiro Faria Lima, 2,2774th floor São Paulo, SP 01452-000, Brazil (Address of principal executive office) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) (Check One) Form 20-F þ Form 40-F o (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1)) (Check One) Yes o No þ (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7)) (Check One) Yes o No þ (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) (Check One) Yes o No þ (If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b). 82- .) Aracruz Celulose S.A. Quarterly Financial Information (ITR) as of June 30, 2008 and 2007, and Special Review Report of Independent Registered Public Accounting Firm FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRIAL & OTHERS TYPES OF BUSINESS Corporate Legislation Period - 06/30/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 01.02 - ADDRESS OF HEAD OFFICES 01 - COMPLETE ADDRESS 02 - DISTRICT 03 - ZIP CODE (CEP) Caminho Barra do Riacho, s/nº - km 25 Barra do Riacho 29.197-900 04 - CITY 05 - STATE Aracruz Espírito Santo 06 - AREA CODE 07 - TELEPHONE 08 - TELEPHONE 09 - TELEPHONE 10 - TELEX 027 3270-2442 3270-2540 3270-2844 - - 11 - AREA CODE 12 - FAX NO. 13 - FAX NO. 14 - FAX NO. 027 3270-2590 3270-2171 3270-2001 15 - E-MAIL mbl@aracruz.com.br 01.03 - DIRECTOR OF MARKET RELATIONS (BUSINESS ADDRESS) 01 - NAME Isac Roffé Zagury 02  COMPLETE ADDRESS 03 - DISTRICT Av. Brigadeiro Faria Lima, 2272 - 3 rd and 4 th Floor Jardim Paulistano 04 - ZIP CODE (CEP) 05 - CITY 06 - STATE 01.452-000 São Paulo SP 07 - AREA CODE 08 - TELEPHONE 09 - TELEPHONE 10 TELEPHONE 11 - TELEX 011 3301-4160 3301-4139 3301-4228 12 - AREA CODE 13 - FAX NO 14 - FAX NO 15 - FAX NO 011 3301-4202 3301-4117 3301-4275 16 - E-MAILL iz@aracruz.com.br 01.04  ACCOUNTANT / REFERENCE CURRENT FISCAL YEAR CURRENT QUARTER PREVIOUS QUARTER 1 - BEGINNING 2  ENDING 3  NUMBER 4 - BEGINNING 5 - ENDING 6  NUMBER 7 - BEGINNING 9 - ENDING 01/01/2008 12/31/2008 2 04/01/2008 06/30/2008 1 01/01/2008 03/31/2008 9  NAME / ACCOUNTANT CORPORATE NAME 10 - CVM CODE Deloitte Touche Tohmatsu Auditores Independentes 00385-9 11  NAME OF THE TECHNICAL RESPONSIBLE 12  CPF Nº José Carlos Monteiro 443.201.918-20 01.05  CURRENT BREAKDOWN OF PAID-IN CAPITAL, NET OF TREASURY STOCK NUMBER OF SHARES 1 - CURRENT QUARTER 2  PREVIOUS QUARTER 3 QUARTER PREVIOUS YEAR (Thousands) 06/30/2008 03/31/2008 06/30/2007 PAID-IN CAPITAL 1  COMMON 455,391 455,391 455,391 2 PREFERRED 577,163 577,163 577,163 3  TOTAL 1,032,554 1,032,554 1,032,554 IN TREASURY 4  COMMON 483 483 483 5 PREFERRED 1,483 1,483 1,483 6  TOTAL 1,966 1,966 1,966 Page: 1 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRIAL & OTHERS TYPES OF BUSINESS Corporate Legislation Period - 06/30/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 01.06 - SOCIETY CHARACTERISTICS 1 - TYPE OF SOCIETY COMMERCIAL, INDUSTRIAL & OTHER TYPES OF BUSINESS 2  SITUATION IN OPERATION 3  NATURE OF STOCK CONTROL PRIVATE NATIONAL 4  ACTIVITY CODE 1040  PAPER AND PULP INDUSTRY 5  ACTIVITY OF THE SOCIETY PRODUCTION OF BLEACHED EUCALYPTUS PULP 6  TYPE OF CONSOLIDATED TOTAL 7 - AUDITORSREPORT TYPE UNQUALIFIED OPINION 01.07 - SUBSIDIARIES EXCLUDED FROM CONSOLIDATED STATEMENTS 01 - ITEM 02  TAXPAYER NO. 03  NAME 01.08 - DIVIDENDS APPROVED/PAID DURING AND AFTER CURRENT QUARTER 1  ITEM 2  EVENT 3 - DATE OF APPROVAL 4 - TYPE 5 - PAYMENT 6 - STOCK TYPE 7 - STOCK OF VALUE BEGAIN 01 RD 03/18/2008 INTEREST ON STOCKHOLDERS 04/16/2008 ON 0.0643290218 EQUITY 02 RD 03/18/2008 INTEREST ON STOCKHOLDERS 04/16/2008 PNA 0.0707619240 EQUITY 03 RD 03/18/2008 INTEREST ON STOCKHOLDERS 04/16/2008 PNB 0.0707619240 EQUITY 04 AGO/E 04/30/2008 DIVIDENDS 05/14/2008 ON 0,1837972052 05 AGO/E 04/30/2008 DIVIDENDS 05/14/2008 PNA 0.2021769257 06 AGO/E 04/30/2008 DIVIDENDS 05/14/2008 PNB 0.2021769257 07 RD 06/20/2008 INTEREST ON STOCKHOLDERS 07/16/2008 ON 0.0663967404 EQUITY 08 RD 06/20/2008 INTEREST ON STOCKHOLDERS 07/16/2008 PNA 0.0730364144 EQUITY 09 RD 06/20/2008 INTEREST ON STOCKHOLDERS 07/16/2008 PNB 0.0730364144 EQUITY 01.09  SUBSCRIBED CAPITAL AND CHANGES IN ACCOUNTING PERIOD IN COURSE 1  ITEM 2  DATE OF 3 - VALUE OF THE 4 - VALUE OF THE 5 - ORIGIN OF THE 7  AMOUNT OF 8  VALUE PER CHANGE SUBSCRIBED CAPITAL ALTERATION ALTERATION OUTSTANDING STOCKS SHARE ON THE (REAL THOUSAND) (REAL THOUSAND) (THOUSAND) ISSUE DATE (REAL) 01 04/24/2007 2,871,781 1,017,275 REVENUE - - RESERVES 01.10 - DIRECTOR OF INVESTOR RELATIONS 01 - DATE 02  SIGNATURE 06/07/2008 /s/ Isac Roffé Zagury Page: 2 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRIAL & OTHERS TYPES OF BUSINESS Corporate Legislation Period - 06/30/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 02.01  BALANCE SHEET  ASSETS  THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  DATE  06/30/2008 4  DATE  03/31/2008 1 TOTAL ASSETS 10,927,989 10,765,655 1.1 CURRENT ASSETS 1,506,373 1,467,208 1.1.1 CASH AND CASH EQUIVALENTS 1,791 340 1.1.2 CREDITS 483,213 475,919 1.1.2.1 ACCOUNTS RECEIVABLE FROM CUSTOMERS 252,559 258,957 1.1.2.1.1 ACCOUNTS RECEIVABLE FROM CUSTOMERS - PULP 207,175 218,817 1.1.2.1.2 ACCOUNTS RECEIVABLE FROM CUSTOMERS - PAPER 23,234 18,886 1.1.2.1.3 ACCOUNTS RECEIVABLE FROM CUSTOMERS - OTHERS 22,150 21,254 1.1.2.2 CREDITS OTHERS 230,654 216,962 1.1.2.2.1 EMPLOYEES 5,239 4,999 1.1.2.2.2 SUPPLIERS 4,326 3,331 1.1.2.2.3 SUBSIDIARIES 0 0 1.1.2.2.4 TAXES 220,695 208,289 1.1.2.2.5 OTHERS 394 343 1.1.3 INVENTORIES 268,241 225,146 1.1.3.1 SUPPLIES 107,433 101,179 1.1.3.2 RAW MATERIALS 78,091 75,256 1.1.3.3 FINISHED GOODS 82,717 48,711 1.1.3.4 OTHERS 0 0 1.1.4 OTHERS 753,128 765,803 1.1.4.1 SHORT TERM INVESTMENTS 707,862 739,829 1.1.4.2 PREPAID EXPENSES 30,177 25,974 1.1.4.3 DERIVATIVE 15,089 0 1.1.4.4 OTHERS 0 0 1.2 CURRENT NOT ASSETS 9,421,616 9,298,447 1.2.1 LONG-TERM ASSETS 525,853 485,972 1.2.1.1 OTHERS CREDITS 413,210 404,079 1.2.1.1.1 ACCOUNTS RECEIVABLE FROM CUSTOMERS 41,394 43,406 1.2.1.1.2 SUPPLIERS 254,936 250,420 1.2.1.1.3 TAXES 116,880 110,253 1.2.1.2 ACCOUNTS RECEIVABLE  RELATED PARTIES 427 362 1.2.1.2.1 FROM AFFILIATES 0 0 1.2.1.2.2 FROM SUBSIDIARIES 427 362 1.2.1.2.3 OTHERS 0 0 Page: 3 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRIAL & OTHERS TYPES OF BUSINESS Corporate Legislation Period - 06/30/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 02.01  BALANCE SHEET  ASSETS  THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  DATE  06/30/2008 4  DATE  03/31/2008 1.2.1.3 OTHERS 112,216 81,531 1.2.1.3.1 DEBT SECURITIES 6,139 6,091 1.2.1.3.2 DERIVATIVE 93,971 63,381 1.2.1.3.3 ESCROW DEPOSITS 12,106 12,059 1.2.1.3.4 OTHERS 0 0 1.2.2 FIXED ASSETS 8,895,763 8,812,475 1.2.2.1 INVESTMENTS 3,464,790 3,501,532 1.2.2.1.1 IN AFFILIATES 17,489 17,836 1.2.2.1.2 IN AFFILIATES - GOODWILL 0 0 1.2.2.1.3 IN SUBSIDIARIES 3,434,337 3,470,732 1.2.2.1.4 IN SUBSIDIARIES - GOODWILL 9,742 9,742 1.2.2.1.5 OTHER COMPANIES 3,222 3,222 1.2.2.2 PROPERTY, PLANT AND EQUIPMENT 5,317,458 5,169,217 1 2.2.2.1 LAND 1,132,967 1,034,436 1.2.2.2.2 BUILDINGS 474,209 470,599 1.2.2.2.3 MACHINERY AND EQUIPMENT 2,256,601 2,264,365 1.2.2.2.4 FORESTS 1,137,949 1,070,840 1.2.2.2.5 PROGRESS FOR SUPPLIER 10,991 9,560 1.2.2.2.6 CONSTRUCTION IN PROGRESS 220,933 230,986 1.2.2.2.7 OTHER S 83,808 88,431 1.2.2.3 INTANGIBLE 112,576 140,721 1.2.2.4 DEFERRED CHARGES 939 1,005 1.2.2.4.1 INDUSTRIAL 939 1,005 1.2.2.4.2 GOODWILL ARISING ON INCORPORATION OF ENTITY 0 Page: 4 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRIAL & OTHERS TYPES OF BUSINESS Corporate Legislation Period - 06/30/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 02.02  BALANCE SHEET  LIABILITIES  THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  DATE  06/30/2008 4  DATE  03/31/2008 2 TOTAL LIABILITIES 10,927,989 10,765,655 2.1 CURRENT LIABILITIES 600,353 729,193 2.1.1 LOANS AND FINANCING 160,622 168,443 2.1.2 DEBENTURES 0 0 2.1.3 SUPPLIERS 203,010 173,041 2.1.4 TAXES 53,043 25,965 2.1.5 DIVIDENDS PAYABLE 87,155 71,769 2.1.6 PROVISIONS 42,929 36,201 2.1.6.1 VACATION AND 13 th SALARY 27,692 22,614 2.1.6.2 PROFIT SHARING 15,237 13,587 2.1.7 LOANS FROM RELATED PARTIES 47,235 40,608 2.1.7.1 ADVANCES FROM SUBSIDIAIES 47,235 40,608 2.1.7.2 OTHER DEBTS TO SUBSIDIARIES 0 0 2.1.8 OTHERS 6,359 213,166 2.1.8.1 OTHERS 6,359 13,166 2.1.8.2 PROPOSED DIVIDENDS 0 200,000 2.2 NOT CURRENT LIABILITIES 4,651,354 4,525,933 2.2.1 LOANS AND FINANCING 4,651,354 4,525,933 2.2.1.1 LONG-TERM LIABILITIES 2,321,598 2,187,556 2.2.1.2 DEBENTURES 0 0 2.2.1.3 PROVISION 840,111 783,176 2.2.1.3.1 LABOR CONTINGENCIES 14,727 14,139 2.2.1.3.2 TAX CONTINGENCIES 416,689 474,769 2.2.1.3.3 DEFERRED INCOME TAXES 408,695 294,268 2.2.1.4 LOANS FROM RELATED PARTIES 1,409,686 1,478,692 2.2.1.4.1 ADVANCES FROM SUBSIDIARIES 1,409,686 1,478,692 2.2.1.6 OTHERS 79,959 76,509 2.2.1.6.1 SUPPLIERS 0 0 2.2.1.6.2 OTHERS 79,959 76,509 Page: 5 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRIAL & OTHERS TYPES OF BUSINESS Corporate Legislation Period - 06/30/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 02.02  BALANCE SHEET  LIABILITIES  THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  DATE  06/30/2008 4  DATE  03/31/2008 2.4 STOCKHOLDERS EQUITY 5,676,282 5,510,529 2.41 PAID-IN CAPITAL 2,871,781 2,871,781 2.4.1.1 COMMON STOCK 1,266,551 1,266,551 2.4.1.2 PREFERRED STOCK 1,605,230 1,605,230 2.4.2 CAPITAL RESERVES 162,209 162,209 2.4.3 REVALUATION RESERVE 0 0 2.4.3.1 OWN ASSETS 0 0 2.4.3.2 SUBSIDIARIES / AFFILIATES 0 0 2.4.4 REVENUE RESERVES 2,369,253 2,369,253 2.4.4.1 LEGAL 389,485 389,485 2.4.4.2 STATUTORY 0 0 2.4.4.3 FOR CONTINGENCIES 0 0 2.4.4.4 UNREALIZED INCOME 0 0 2.4.4.5 FOR INVESTMENTS 1,988,754 1,988,754 2.4.4.6 SPECIAL FOR NON-DISTRIBUTED DIVIDENDS 0 0 2.4.4.7 OTHER UNREALIZED INCOME (8,986 ) (8,986 ) 2.4.4.7.1 TREASURY STOCK (8,986 ) (8,986 ) 2.4.5 RETAINED EARNINGS 273,039 107,286 2.4.6 ADVANCE FOR FUTURE CAPITAL INCREASE 0 0 Page: 6 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRIAL & OTHERS TYPES OF BUSINESS Corporate Legislation Period - 06/30/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 03.01  STATEMENT OF OPERATIONS  THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  FROM : 04/01/2008 4 FROM : 01/01/2008 5  FROM : 04/01/2007 6  FROM : 01/01/2007 TO : 06/30/2008 TO : 06/30/2008 TO : 06/30/2007 TO : 06/30/2007 3.1 GROSS SALES AND SERVICES REVENUE 643,899 1,238,900 653,71 1,244,801 3.2 SALES TAXES AND OTHER DEDUCTIONS (10,906 ) (22,211 ) (10,633 ) (21,149 ) 3.3 NET SALES REVENUE 632,993 1,216,689 643,077 1,223,652 3.4 COST OF GOODS SOLD (464,779 ) (915,249 ) (491,866 ) (904,471 ) 3.5 GROSS PROFIT 168,214 301,440 151,211 319,181 3.6 OPERATING (EXPENSES) INCOME 117,439 88,788 164,185 264,442 3.6.1 SELLING (14,665 ) (28,278 ) (17,869 ) (34,043 ) 3.6.2 GENERAL AND ADMINISTRATIVE (27,980 ) (49,587 ) (28,627 ) (48,822 ) 3.6.3 FINANCIAL 280,108 221,276 135,908 211,957 3.6.3.1 FINANCIAL INCOME 98,590 143,111 96,500 188,134 3.6.3.2 FINANCIAL EXPENSES 181,518 78,165 39,408 23,823 3.6.4 OTHER OPERATING INCOME 9,327 17,853 10,266 19,530 3.6.5 OTHER OPERATING EXPENSES (48,865 ) (102,889 ) 9,050 (43,208 ) 3.6.6 EQUITY IN THE RESULTS OF SUBSIDIARIES (80,486 ) 30,413 55,457 159,028 3.7 OPERATING INCOME 285,653 390,228 315,396 583,623 3.8 NON-OPERATING (EXPENSES) INCOME 2,572 4,375 (1,179 ) (1,275 ) 3.8.1 INCOME 2,944 4,748 7 419 3.8.2 EXPENSES (372 ) (373 ) (1,186 ) (1,694 ) 3.9 INCOME BEFORE INCOME TAXES AND MANAGEMENT REMUNERATION 288,225 394,603 314,217 582,348 3.10 INCOME TAX AND SOCIAL CONTRIBUTION (8,045 ) (14,466 ) (5,221 ) (43,917 ) 3.11 DEFERRED INCOME TAXES (114,427 ) (107,098 ) (76,351 ) (95,159 ) 3.12 MANAGEMENT REMUNERATION AND STATUORY APPROPRIATIONS 0 0 0 0 3.12.1 REMUNERATION 0 0 0 0 3.12.2 APPROPRIATIONS 0 0 0 0 3.13 REVERSION OF INTERESTS ON STOCKHOLDERS CAPITAL 85,000 155,000 77,000 144,000 3.15 NET INCOME FOR THE PERIOD 250,753 428,039 309,645 587,272 3 CAPITAL STOCK-QUANTITY (THOUSANDS) 1,030,588 1,030,588 1,030,588 1,030,588 EARNINGS PER SHARE 0,24331 0,41533 0,30045 0,56984 LOSS PER SHARE - - Page: 7 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRIAL & OTHERS TYPES OF BUSINESS Corporate Legislation Period - 06/30/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 04.01  NOTES TO THE CONSOLIDATED QUARERLY FINANCIAL INFORMATION (Convenience Translation into English of original previously issued in Portuguese) EXPRESSED IN THOUSANDS OF REAIS (except as indicated otherwise) 1 Business Context Aracruz Celulose S.A. ("Aracruz", "Company" or "Parent Company") based in Aracruz, in the State of Espírito Santo (ES), with plants located in the States of ES, Bahia (BA) and Rio Grande do Sul (RS), was founded in 1967 and is engaged in the production and sale of bleached short-fiber eucalyptus pulp. The pulp is produced from reforested timber tracts, mainly from the Companys own forests, with annual installed production capacity of 3,210 thousand tons. Of this total, 2,330 thousand tons are turned out from the mill in Barra do Riacho (ES), 430 thousand tons from the RS mill and 450 thousand tons relating to its 50% stake in Veracel Celulose S.A., which runs the mill located in Eunápolis, BA, with total installed production capacity of 900 thousand tons per year. In September, 2007, work was concluded on the project for modernization of one of the production lines at the Barra do Riacho mill. As a result, the rated production capacity of this unit was increased by 200 thousand tons per year as from October, 2007. Aracruz owns 50% of the capital stock of Veracel Celulose S.A. (Veracel), with the other half being held by the Swedish-Finnish group Stora Enso. The Companys operations are integrated with those of its subsidiaries, associated and affiliated concerns, which operate in the following areas: (i) distribution of products on the international market [Aracruz Trading S.A., Aracruz Celulose (USA), Inc., Aracruz Trading International Commercial and Servicing Limited Liability Company (Aracruz Trading International Ltd.) and Riocell Limited], (ii) port services (Portocel - Terminal Especializado de Barra do Riacho S.A.), (iii) forestation and reforestation of eucalyptus trees, under a loan for use agreement (Mucuri Agroflorestal S.A.), (iv) manufacture of solid wood products (Aracruz Produtos de Madeira S.A.), (v) consulting services and international trading activities [Ara Pulp - Comércio de Importação e Exportação, Unipessoal Ltda. (Ara Pulp)] and (vi) pulp production (Veracel). Due to the increase in the performance of port services to third parties and to the associated company Veracel, the need arose to carry out work to expand, revamp and enhance the Barra do Riacho Private Terminal. The Companys subsidiary Portocel contracted financing in the total amount equivalent to R$ 50 million, which in Brazilian currency corresponds to R$ 104 million [Note 13(b)], to be invested in the project for expansion of the Terminal, which is scheduled to be concluded in August 2008 and expected to start operations in September of this year. The project for expansion of the Guaíba Mill has already been approved by the Board of Directors, and purchase agreements have already been signed or tracts committed for sale involving more than half the lands involved. Page: 8 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRIAL & OTHERS TYPES OF BUSINESS Corporate Legislation Period - 06/30/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 04.01  NOTES TO THE CONSOLIDATED QUARERLY FINANCIAL INFORMATION 2 Presentation of financial information and summary of significant accounting practices The consolidated quarterly financial information has been prepared in conformity with accounting practices adopted in Brazil and procedures determined by the Brazilian Securities Commission  CVM and Institute of Independent Auditors  IBRACON. There have been no significant changes in either accounting practices or in the criterion for presentation of the quarterly financial information in relation to those presented in the financial statements for the year ended December 31, 2007, except for the matters discussed in Notes 2.1, 2.2 and 2.3. a) The consolidated quarterly financial information includes the following companies, all of which have the same base dates for presentation of their financial information and uniform accounting practices: Stake in Capital (%) Pulp production: Veracel Celulose S.A. 50 Eucalyptus forests and reforested areas: Mucuri Agroflorestal S.A. 100 Port services: Portocel - Terminal Especializado de Barra do Riacho S.A. 51 International distribution network: Aracruz Trading International Ltd. 100 Aracruz Celulose (USA), Inc. 100 Aracruz Trading S.A. 100 Ara Pulp - Com. de Importação e Exportação, Unipessoal Ltda. 100 Riocell Limited 100 Manufacture of solid wood products: Aracruz Produtos de Madeira S.A. (*) 33.33 Special Purpose Company - SPC: Arcel Finance Limited (**) 100 (*) The stake held in Aracruz Produtos de Madeira S.A. is 1/3 of its shares and is recorded under the equity accounting method. (**) Arcel Finance Limited was wound up on November 27, 2007. The exclusive funds recorded as short-term investments have also been included in the Companys consolidation process (Note 4). Page: 9 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRIAL & OTHERS TYPES OF BUSINESS Corporate Legislation Period - 06/30/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 04.01  NOTES TO THE CONSOLIDATED QUARERLY FINANCIAL INFORMATION The consolidation procedures for the balance sheet and the statements of income reflect the sum of the balances of assets, liabilities, income and expenses accounts, together with the following eliminations: (i) stakes in capital, reserves and retained earnings (deficit) against investments, (ii) balances of intercompany current accounts and other assets and/ or liabilities, (iii) effects of significant transactions, (iv) separate reporting of participation of minority shareholders in results and stockholders equity of the controlled companies and (v) elimination of unrealized profits among Group Companies. In accordance with Brazilian Securities Commission (CVM) Instruction 247/96, the Company proportionally consolidated its interest in Veracel Celulose S.A., given that it is jointly controlled (50%) under the terms of the shareholders agreement. Summary financial statements of Veracel, as proportionally consolidated by Aracruz, are as follows: 6/30/2008 3/31/2008 Cash and cash equivalents 2,199 510 Inventories 61,524 63,907 Property, plant & equipment/Deferred charges 1,543,171 1,530,433 Other assets 181,476 194,604 1,788,370 1,789,454 Suppliers 23,872 20,119 Financings 525,272 564,677 Other liabilities 15,178 21,634 Shareholders equity 1,224,048 1,183,024 1,788,370 1,789,454 2nd Quarter 2008 2nd Quarter 2007 Net sales revenues 92,597 91,340 Gross profit 13,188 22,088 Operating profit 882 (5,092 ) Net income (383 ) (8,273 ) The Statement of Cash Flows was prepared in accordance with Pronouncement NPC-20, of the Brazilian Institute of Independent Auditors - IBRACON, reflecting transactions involving cash and cash equivalents of the Company, other than for securities with maturities above 90 days. This statement is divided into operating, investing and financing activities. The Statement of Value Added, prepared in accordance with Pronouncement NPC-3.7 of the Federal Accounting Council  CFC, presents the result of operations from the standpoint of generation and distribution of value added, where the four main beneficiaries of the value generated by the Companys activities are: employees, government, the community and third party and shareholders capital. 2.1  Alterations in Brazilian Corporate Legislation, effective as from January 2008 Page: 10 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRIAL & OTHERS TYPES OF BUSINESS Corporate Legislation Period - 06/30/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 04.01  NOTES TO THE CONSOLIDATED QUARERLY FINANCIAL INFORMATION On December 28, 2007 the Brazilian government enacted Law No. 11.638/07, which alters, revokes and introduces new provisions in the Corporation Law (No. 6.404/76), especially relating to chapter XV, regarding accounting matters, and takes effect as from the year beginning January 1, 2008. The primary objective of this new law is to updated corporate legislation to permit the process of converging the accounting policies adopted in Brazil with those contained in international financial reporting standards (IFRS). It calls for new accounting norms and procedures to be issued by the Brazilian Securities Commission - CVM in conformity with IFRS. The principal modifications can be summarized as follows: Replacement of the statement of changes in financial position with the statement of cash flows, already presented by the Company. Inclusion of the statement of value added, applicable to publicly traded companies and showing the value added by the company as well as the breakdown of the source and allocation of such amounts; this statement too is already presented by the Company. Possibility of maintaining separate bookkeeping records of transactions for purposes of complying with Brazilian tax legislation and then making the adjustments required to adapt them to reporting practices. Creation of a new sub-group of accounts, intangible assets, which includes goodwill, for purposes of balance sheet presentation. This account will record the rights relating to incorporeal assets intended to maintain the company or are exercised for this purpose, including the goodwill acquired. Mandatory requirement for recording as property, plant and equipment rights relating to corporeal assets intended to maintain the companys activities, including those resulting from operations that transfer the benefits, risks and control of assets to the company (such as finance leasing, for instance). Neither the Company nor its subsidiaries have no material transactions of financial leasing. Modification of concept for amounts booked as deferred charges. From now on they can only include pre-operating expenses and restructuring expenditures that effectively contribute to the increase in the results of more than one year and that do not constitute merely a decrease in costs or increase in operating efficiency. At present, this item does not produce any effect for the company. Mandatory requirement for companies to periodically analyze the recoverability of the amounts booked under property, plant & equipment, intangible assets and deferred charges, in order to ensure that: (i) the loss due to non-recoverability of such assets is recorded as a result of decisions to discontinue activities relating to such assets or when there is evidence that the results of operations will not be sufficient to ensure the realization of such assets; and (ii) the criterion used to determine the estimated remaining life span of such assets, in order to book depreciation, amortization and depletion, is reviewed and adjusted. This matter was already regulated by CVM Decision No. 527 of January 1, 2007. The Company has already conducted such an analysis and did not identify any adjustment. Page: 11 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRIAL & OTHERS TYPES OF BUSINESS Corporate Legislation Period - 06/30/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61  NOTES TO THE CONSOLIDATED QUARERLY FINANCIAL INFORMATION Requirement that investments in financial instruments, including derivatives, be booked: (i) at market value or equivalent in the case of investments in securities intended for trading or available for sale; and (ii) at cost or issue value, updated according to legal or contractual provisions, adjusted to probable realizable amount when this is lower. The Company has already complied with such determinations. Creation of a new sub-group of accounts, equity appraisal adjustments, under stockholders equity, to permit (i) booking of determined appraisals of assets at market price, chiefly financial instruments; (ii) direct booking under stockholders equity when so required by an accounting pronouncement; and (iii) adjustments of assets and liabilities to market value due to merger or amalgamation taking place between unrelated parties that are linked to the effective transfer of control. Introduction of the concept of adjustment to present value for non-current asset and liability operations and for material short-term operations. At present, the Company has no operation that would generate a significant effect of any adjustment to present value. Elimination of the possibility of booking: (i) a premium received upon issue of debentures; and (ii) donations and subsidies for investment (including tax incentives) directly as capital reserves in a stockholders equity account. This means that donations and subsidies for investments will be booked under results for the year or, depending on their characteristics, in a reducing account for assets or unearned income for amortization over the same period as the corresponding assets, when applicable, is depreciated. To prevent distribution as dividends, the amount of the donations and subsidies can be appropriated to a tax incentive reserve after they pass through income. At present, the Company has no such transactions. Elimination of the revaluation reserve. The balances existing in the revaluation reserve are to be maintained until such time as they are effectively realized or cancelled by the end of the year in which the law takes effect. Neither the Company nor its subsidiaries have revaluation reserves. Requirement for the assets and liabilities of a company to be merged upstream, resulting from transactions that involve amalgamation, merger or spin-off among independent parties and related to effective transfer of control, to be booked at market value. There has been no transaction during 2008 that would require such adjustment. Elimination of the materiality parameter for adjustment of investments in subsidiary and associated companies under the equity method and replacement of the parameter of 20% of the capital stock of the investee to 20% of the voting capital if the investee. This matter does not apply to the Company. Stock-based remuneration: If a company has any type of remuneration based on stock options with expense characteristics, this effect is to be recognized in income for the period. The Company does not have this type of remuneration. Page: 12 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRIAL & OTHERS TYPES OF BUSINESS Corporate Legislation Period - 06/30/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 04.01  NOTES TO THE CONSOLIDATED QUARERLY FINANCIAL INFORMATION Based on its best understanding and on the accounting pronouncements already existing, as of the date of these financial statements Company Management does not believe that the modifications introduced by Law No. 11.638/07 will have material effects on the Companys financial statements. 2.2 - CVM Decision No. 534 of January 29, 2008 On January 29, 2008, the CVM issued Decision No. 534, which approves Accounting Committee Pronouncement No. CPC-02. This Decision took effect on the date of its publication in the Official Federal Gazette (D.O.U.) and applies to fiscal years ending as from December 2008. As provided by CVM Decision No. 534, this pronouncement does not apply to Quarterly Financial Information. The objective of the CPC-02 pronouncement is to determine how to include foreign currency transactions and overseas operations in the financial statements of an entity operating in Brazil and how to convert the financial statements of an overseas entity to the reporting currency of the financial statements in Brazil for purposes of recording equity pick-up, full or proportional consolidation of financial statements, and also how to convert financial statements of an entity operating in Brazil to another currency. CPC 02 further introduces the concept of functional currency, a concept that was previously not observed by accounting practices adopted in Brazil. The Companys shares are traded on the New York Stock Exchange (NYSE) and are thus registered with the U.S. Securities and Exchange Commission (SEC), as a Foreign Private Issuer. Therefore, it is required to present financial statements as well in accordance with accounting principles generally accepted in the United States of America (US GAAP). For US GAAP reporting purposes, the Company has determined that its functional currency is the United States Dollar (US$). Hence, this will be the functional currency upon adoption of the CPC-02. Due to the fact that this accounting pronouncement was only issued recently (January 29, 2008), Company Management is still in the process of evaluating the effects and actual adoption of the pronouncement in its financial position. Preliminary analyses indicate that there may be modifications in the balances of the Companys non-monetary assets, which will begin to be booked based on their historical formation costs, determined in US$, the corresponding depreciation, amortization and depletion of such assets, as well as results for the period and stockholders equity. 2.3  CPC 04  Intangible Assets On April 25, 2008, the CVM issued Notice of Public Hearing No. SNC 03/2008 (Notice), submitting  together with the Accounting Pronouncements Committee (CPC)  to the Public Hearing (in the manner provided by Article 8, paragraph 3, item I, of Law No. 6.385 of December 7, 1976) the draft of the Decision that ratifies Pronouncement No. CPC 04 issued by the said committee entitled Intangible Assets. The objective of this Technical Pronouncement is to define the accounting treatment for intangible assets that are not specifically covered in any other pronouncement. The new Pronouncement establishes that an entity is to recognize an intangible asset only if determined criteria specified in such Page: 13 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRIAL & OTHERS TYPES OF BUSINESS Corporate Legislation Period - 06/30/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 04.01  NOTES TO THE CONSOLIDATED QUARERLY FINANCIAL INFORMATION Pronouncement are met. The Pronouncement also specifies how to calculate and measure the book value of the intangible assets and requires specific disclosures regarding such assets. The Company believes that the main effect on its operations will be the end of amortization of the goodwill paid based on expectations for future profitability, which according to the Notice should occur as from fiscal year 2009. 3 Marketable Securities As of June 30 and March 31, 2008, the marketable securities recorded in the consolidated balance sheet chiefly comprise Certificates of Deposit (CDs) denominated in Reais placed with leading financial institutions through the Companys subsidiary Aracruz Trading International Ltd., with original maturities of less than 90 days. 4 Short-term Investments As of June 30 and March 31, 2008, the Company held units of ownership (quotas) in two exclusive private investment funds and investments in certificates of bank deposit (CDBs) with original maturity of over 90 (ninety) days. The funds are comprised principally of CDBs and other securities, the yields of which are pegged to the Certificate of Interbank Deposit (CDI) index, maintained with prime Brazilian financial institutions, with final maturities between July, 2008 and March of 2011. The securities included in the portfolio of the private investment funds feature daily liquidity and the Company considers such investments as securities held for trading. These exclusive funds do not entail significant financial obligations. Any obligations are limited to the service fees paid to the asset management companies employed to execute investment transactions, audit fees and other general and administrative expenses. There are no consolidated assets of the Company that are collateral for these obligations and the creditors of the funds do not have recourse against the general credit of Aracruz Celulose S.A. Parent Company Description 6/30/2008 3/31/2008 Certificates of Bank Deposit 648,564 678,751 Federal Government Bonds 5,583 14,590 Debentures 53,715 46,488 Total 707,862 739,829 As of June 30, 2008, the difference between the Company and Consolidated balances, in the amount of R$ 78,739 (R$ 99,134 as of March 31, 2008), refers mainly to CDs denominated in Reais maintained at leading financial institutions in Brazil and overseas through the subsidiaries Portocel - Terminal Especializado de Barra do Riacho S.A. and Aracruz Trading International LTD. 5 Accounts Receivable - Trade Page: 14 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRIAL & OTHERS TYPES OF BUSINESS Corporate Legislation Period - 06/30/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 04.01  NOTES TO THE CONSOLIDATED QUARERLY FINANCIAL INFORMATION Parent Company Consolidated 6/30/2008 3/31/2008 6/30/2008 3/31/2008 Domestic customers 26,643 38,452 27,104 38,866 Foreign customers Subsidiaries 182,310 180,365 Other customers (third parties) 59 525,915 505,869 Allowance for doubtful accounts (1,837 ) (7,606 ) (6,339 ) 207,175 218,817 545,413 538,396 6 Inventories Pare nt Company Consolidated 6/30/2008 3/31/2008 6/30/2008 3/31/2008 Pulp  finished products At mills 81,279 46,080 37,654 61,328 Overseas 276,451 232,289 Paper  finished products 1,436 2,631 1,436 2,631 Raw materials 78,091 75,256 92,998 86,845 Warehouse / maintenance supplies 107,434 101,179 141,799 137,010 Other inventories 1 1,243 1,238 268,241 225,146 551,581 521,341 7 Related Parties The transactions between the Company and its subsidiaries, jointly controlled and affiliated companies, such as sales of products, purchases of raw materials and services, are eliminated upon consolidation. The financial transactions, such as current account advances and pre-payment contracts, bear effective Page: 15 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRIAL & OTHERS TYPES OF BUSINESS Corporate Legislation Period - 06/30/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 04.01  NOTES TO THE CONSOLIDATED QUARERLY FINANCIAL INFORMATION interest rates that vary from 3.37% to 6.14% per annum plus exchange variation, and are likewise eliminated in the consolidation process. (a) Subsidiaries / jointly controlled / affiliated companies Parent Company Portocel Aracruz Mucuri Terminal Aracruz Trading Agroflorestal Especializado de Produtos de International Ltd. S.A. Barra do Riacho S.A. de Madeira S.A. Total Total Balance Sheet June March Current assets 182,310 963 1,577 184,850 183,321 Long-term liabilities 82 345 421 362 Current liabilities 47,235 455 47,690 41,299 Long-term liabilities 1,409,686 1,409,686 1,478,692 Transactions for 1 st Quarter June June Sales revenues 583,010 2,030 585,040 595,975 Payments for port services 4,068 4,068 4,110 Financial expenses (revenues(, net (98,554 ) (98,554 ) (39,020 ) (b) Stockholders and related company Transactions with Company stockholders and a related company, mainly financing transactions and performance of services, are carried out at rates, for amounts and on terms that would normally apply to unrelated parties. Stockholders Related Company Total BNDES - Banco Nacional de Desenvolvimento Cia de Econômico e Social Banco Navegação Nota 13 (a) Safra S.A. Norsul June March Current assets 110,250 551 97,089 110,809 Current liabilities 240,022 240,022 243,690 Long-term liabilities 987,680 987,680 1,037,514 Transactions for 1 st Quarter June June Net financial revenues 3,509 3,509 7,683 Net financial expenses (2,070 ) (2,070 ) 0 Freight expenses 7,567 7,567 5,206 8 Tax Credits and Expenses on Income Tax and Social Contribution (a) Tax credits Page: 16 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRIAL & OTHERS TYPES OF BUSINESS Corporate Legislation Period - 06/30/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 04.01  NOTES TO THE CONSOLIDATED QUARERLY FINANCIAL INFORMATION Parent Consolidated Company 6/30/2008 3/31/2008 6/30/2008 3/31/2008 Deferred Income Tax (IRPJ) and Social Contribution Tax on Net Income (CSLL) Tax losses for IRPJ purposes (i) 199 24,624 10,528 34,718 Negative results for CSLL purposes (i) 72 45 3,790 3,678 Temporary differences (ii) Exchange variation taxed on cash (447,505 ) (348,475 ) (447,505 ) (348,475 ) basis IRPJ levied on unearned income 20,658 27,305 Other tax credits 38,539 29,538 51,542 43,709 Taxes offsettable/recoverable IRPJ and CSLL on net income - Prepaid on 43,733 13,001 46,792 14,396 estimated basis IRPJ offsettable 135,906 146,862 135,906 146,862 Income tax withheld on investments in marketable securities 604 17 15,777 14,443 Page: 17 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRIAL & OTHERS TYPES OF BUSINESS Corporate Legislation Period - 06/30/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 04.01  NOTES TO THE CONSOLIDATED QUARERLY FINANCIAL INFORMATION Income tax accrued on investments in marketable securities 27,270 21,972 30,735 27,128 Federal PIS and COFINS contributions 53,991 60,861 99,846 111,673 State value-added tax on circulation of goods 302,145 283,992 329,905 310,317 and services  ICMS (iii) Provision for loss of ICMS credits (iii) (227,966 ) (210,047 ) (253,999 ) (234,412 ) Other sundry items 1,892 1,884 2,431 2,421 Total (71,120 ) 24,274 46,406 153,763 Shown as: Current assets 220,695 208,289 262,324 259,034 Noncurrent assets 116,880 110,253 165,727 161,099 Noncurrent liabilities (408,695 ) (294,268 ) (381,645 ) (266,370 ) (i) The proportional deferred tax credits arising from accumulated tax losses for IRPJ purposes and negative results for CSLL purposes related to Veracel have been recorded as of June 30, 2008 backed up by economic viability studies approved by management bodies of that jointly-held company. The breakdown of the Veracel balances and their expectations for realization are itemized year to year through 2012, as prescribed by CVM Instruction No. 371/02, and detailed below: 2008 2009 2010 2011 to 2012 Total Income Tax 549 982 1,169 7,547 10,247 Social Contribution 794 1,414 1,683 10,933 14,824 Total 1,343 2,396 2,852 18,480 25,071 (ii) The income tax and social contribution deferred on temporary differences are stated at net value. The principal temporary effect refers to the effect of credit exchange variation calculated for the current year (system for calculating tax and social contribution on a cash basis  exchange effects). (iii) Since the promulgation of Federal Complementary Law No. 87 of September 13, 1996, the Companys Espírito Santo plant has been accumulating ICMS credits, resulting from its predominantly export activity. Based on currently effective state legislation, the Company has managed to partially realize such credits withheld by the State of Espírito Santo through Sales operations. Considering the history of sales over the course of the year 2007, in the amount of approximately R$ 95 million, and further given prospects of satisfactorily concluding other negotiations in progress, the Company ranks as probable realization of part of the ICMS credits booked in its accounting records relating to the unit in Page: 18 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRIAL & OTHERS TYPES OF BUSINESS Corporate Legislation Period - 06/30/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 04.01  NOTES TO THE CONSOLIDATED QUARERLY FINANCIAL INFORMATION this state. Therefore, as of December 31, 2007, it has reversed approximately R$ 67,096 of the respective provision for loss and now maintains the provision in the amount of R$ 227,966. The amount of R$ 7,083 at Aracruz, not covered by the provision for loss, chiefly refers to ICMS credits at the Guaíba Unit (RS), which the Company has been offsetting in the normal course of its operations. (b) Income Tax and Social Contribution reflected in results arise from: Parent Company Consolidated 6/30/2008 6/30/2007 6/30/2008 6/30/2007 Income before Income Tax, Social 394,603 582,348 428,267 617,173 Contribution and minority interest Income Tax and Social Contribution at enacted rate of 34% (134,165 ) (197,998 ) (145,611 ) (209,839 ) Equity pickup from subsidiaries with different rates or income not subject to taxation (10,457 ) 54,091 8,461 39,841 ) Depreciation, amortization, depletion and write-offs  Art.2/Law 8.200/91 1,301 (1,078 ) 1,301 (1,078 ) Contributions and donations 379 (305 ) 379 (305 ) Technological innovation (2,316 ) 6,471 (2,316 ) 6,471 ) Other effects of permanent differences (1,508 ) (257 ) (2,115 ) 401 ) Income Tax and Social Contribution 121,564 139,076 151,321 164,509 Current portion (14,466 ) (43,917 ) (41,856 ) (69,251 ) Deferred portion (107,098 ) (95,159 ) (109,465 ) (95,258 ) 9 Advances to Suppliers  Forest Producer Program The Forest Producer Program is a partnership with rural producers, initiated in 1990 in the State of Espírito Santo and expanded to other states, such as Bahia, Minas Gerais, Rio Grande do Sul and, more recently, Rio de Janeiro. The Program encourages the planting of commercial forests of eucalyptus trees, for which the Company provides technology, technical support, supplies and financial resources, depending on the type of contract, in order to ensure supply of wood for pulp production. As of June 30, 2008 advances of funds amounted to R$ 254,936 (Consolidated R$ 279,288), compared with R$ 250,420 (Consolidated R$ 274,080) as of March 31, 2008, which are recovered against the delivery of the wood by the producers. Page: 19 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRIAL & OTHERS TYPES OF BUSINESS Corporate Legislation Period - 06/30/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 04.01  NOTES TO THE CONSOLIDATED QUARERLY FINANCIAL INFORMATION 10 Investments Portocel - Mucuri Terminal Aracruz Aracruz Aracruz Veracel Agro - Especializado Aracruz Trading Celulose Produtos Total Celulose florestal de Barra do Trading International (USA), Ara Riocell de Madeira S.A. S.A. Riacho S.A. S.A. Ltd. Inc. Pulp Limited S.A. June March In subsidiary, jointly-held and associated companies Equity stake in voting capital - % 50.00 100.00 51.00 100.00 100.00 100.00 100.00 100.00 33.33 Information as of June 30, 2008 Subscribed and paid-in capital 2,505,616 78,300 9,034 97 32 348 25 35 145,655 Shareholders' equity 2,448,096 76,175 14,978 146 2,110,791 14,439 18 996 52,466 Net income (loss) for quarter (767 ) 1,312 - 74,243 (350 ) (6 ) (185 ) (1,045 ) Charges in investments accounts As of April 1 1,183,024 76,175 5,195 255 2,189,373 15,252 40 1,418 17,837 3,488,569 3,355,383 Paying in of capital (i) 41,968 1,775 43,743 22,287 Equity pick-up (ii) ) * 669 (23 ) (78,582 ) (813 ) (22 ) (422 ) (348 ) (80,485 ) 110,899 1,224,048 76,175 7,639 232 2,110,791 14,439 18 996 17,489 3,451,827 3,488,569 Goodwill on acquisition of investment (iii) 50,305 50,305 50,305 Amortization/allocation of goodwill (iii) (40,564 ) (40,564 ) (40,564 ) 1,233,789 76,175 7,639 232 2,110,791 14,439 18 996 17,489 3,461,568 3,498,310 Others investments 3,222 3,222 Total 3,464,790 3,501,532 * - The difference between the loss for the quarter and the equity results relates to the tax incentive booked under shareholders equity in the amount of R$ (561). (i) Under the capitalization plan of Veracel, during the second quarter of 2008 capital increases were carried out in the amount of R$ 41,968 (R$ 22,287 during the first quarter of 2008). (ii) The effect of the exchange exposure of overseas investments is recorded under the heading "Equity pick-up" and the method adopted for translating overseas investments is the current exchange rate. (iii) The goodwill paid on the acquisition of Veracel Celulose S. A. , in the total amount of R$ 50,305, was based on the market value of assets and on estimates of future profitability of the business, in the amount of R$ 40,564, which was fully amortized through March 31, 2006. Goodwill attributable to assets is amortized based on the realization (depreciation/write-off) of the market value of such assets, whereas goodwill based on estimates of future profitability is amortized based on the utilization of planted eucalyptus areas. In the latter case, the amortization is appropriated to the cost of forest- growing and is recognized in income in the year in which the trees are felled. The goodwill referring to the lands, in the amount of R$ 9,742, continues pending amortization up to the time when the assets are realized. Of the goodwill of R$ 839,305 arising on the acquisition of Riocell S. A. in 2003, R$ 276,422 was allocated principally to fixed assets, while the unallocated portion of R$ 562,883 (future profitability of the business) was transferred to deferred charges (Note 12). (b) Consolidated The Consolidated balance of stakes in affiliated and jointly controlled companies, in the amount of R$ 17,489 (R$ 17,837 as of March 31, 2008), represents Aracruzs share in its affiliated company Aracruz Produtos de Madeira S. A. The portion of the goodwill relating to the market value of the assets is allocated to property, plant and equipment in the consolidated financial statements (proportional consolidation of Veracel). 11 Property, Plant and Equipment Page: 20 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRIAL & OTHERS TYPES OF BUSINESS Corporate Legislation Period - 06/30/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 04.01  NOTES TO THE CONSOLIDATED QUARERLY FINANCIAL INFORMATION June March Annual Accumulated depreciatin depreciation/ (a) Parent Company rates - % Cost depletion Net Net Lands 1,132,967 - 1,132,967 1,034,436 Industrial and foresty equipment 4 a 25 4,786,761 (2,530,160 ) 2,256,601 2,264,365 Forests (*) 1,345,426 (207,477 ) 1,137,949 1,070,840 Buildings and betterments 4 an d 10 1,058,875 (584,666 ) 474,209 470.599 Administrative and other assets 4, 10 an d 20 270,407 (186,599 ) 83,808 88.431 Advances for projects in process 10,991 - 10,991 9.560 Construction in progress 220,933 - 220,933 230.986 Total Parent Company ) (b) Subsidiaries and investment in jointly-controlled Lands 240,242 - 240,242 227,027 Industrial and foresty equipment 4 a 20 1,044.040 (193,405 ) 850,635 864,779 Forests (*) 253,247 (70,694 ) 182,553 173,895 Buildings and betterments 4 an d 10 325,712 (47,434 ) 278,278 277,238 Administrative and other assets 4,10 an d 20 29,820 (12,259 ) 17,561 17,815 Advances for projects in process 1,606 - 1,606 557 Construction in progress 74,470 74,470.0 67,379 Total Consolidated ) Depreciation/depletion calculated for the periods 2008 and 2007 has been appropriated as follows: Company adn Consolidated 2 nd Qt. 2008 2 nd Qt. 2007 Industrial and forestry costs 113,843 103,931 Operating expenses 960 1,192 Parenty Company Industrial and forestry costs 25,244 23,792 Operating expenses 145 76 Consolidated 12 Deferred Charges and Intangible Assets Page: 21 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRIAL & OTHERS TYPES OF BUSINESS Corporate Legislation Period - 06/30/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 04.01  NOTES TO THE CONSOLIDATED QUARERLY FINANCIAL INFORMATION (i) Amortization of the deferred forestry charges occurs according to the depletion of the areas planted with eucalyptus trees 13 Loans and Financings Page: 22 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRIAL & OTHERS TYPES OF BUSINESS Corporate Legislation Period - 06/30/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 04.01  NOTES TO THE CONSOLIDATED QUARERLY FINANCIAL INFORMATION Parent Company Consolidated % annual interest rate 6/30/2008 3/31/2008 6/30/2008 3/31/2008 Brazilian currency Loans indexed to Long-Term Interest Rate 7.0 to 10.50 652,243 660,054 1,036,507 1,047,756 (TJLP) Loans indexed to basket of 7.18 to 10.96 67,439 76,336 191,196 217,977 currencies Export credit note (b) 100% CDI 99,687 107,567 Loans indexed to other currencies 6.75 10,571 10,398 13,103 14,207 Foreign currency (United States Dollars) Advances for exchange contracts / pre - 3.05 to 6.34 1,751,967 1,609,211 1,751,963 1,609,211 payments (c)) Other loans / financings 3.43 to 6.35 14,720 16,055 Total loans and financings 2,482,220 2,355,999 3,107,176 3,012,773 Portion falling due short-term (including (160,622 ) (168,443 ) (283,889 ) (279,652 ) interest payable) Portion falling due long-term 2009 24,577 52,603 85,242 148,591 2010 35,841 36,153 152,280 155,137 2011 35,841 36,153 160,597 163,449 2012 to 2016 2,225,339 2,062,647 2,425,168 2,265,944 2,321,598 2,187,556 2,823,287 (a) Loans from BNDES (Stockholder) In December, 2006, Aracruz signed a financing agreement with its stockholder, the Brazilian Development Bank (BNDES), in the total amount of R$ 595,869, of which R$ 460,270 has already been released. The loan is subject to interest varying between 7.18% and 8.18% p.a. and is to be amortized in the period from 2009 to 2016. As of June 30, 2008, Aracruz had financings in the total amount of R$ 715,206 (R$ 731,806 as of March 31, 2008) from its stockholder BNDES, subject to interest varying between 7.18% and 10.5% p.a., to be amortized in the period between 2008 and 2016. With the exception of the agreement signed in December of 2006, the financings granted by BNDES are guaranteed by mortgages, in varying degrees, of the industrial unit in the State of Espírito Santo and by Company lands and forests, as well as by a statutory lien on financed machinery and equipment. In relation to Veracel, as of June 30, 2008 BNDES financings amount to R$ 506,055 (R$ 542,721 as of March 31, 2008), subject to interest varying from 7.0% to 9.50%, to be amortized in the period from July 2008 to February of 2014. These amounts refer to the 50% share held by Aracruz in Veracel. Page: 23 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRIAL & OTHERS TYPES OF BUSINESS Corporate Legislation Period - 06/30/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 04.01  NOTES TO THE CONSOLIDATED QUARERLY FINANCIAL INFORMATION (b) Export credit note In order to expand port facilities, in May 2006 the Companys Subsidiary Portocel - Terminal Especializado de Barra do Riacho S. A. , contacted an Export Credit Note operation in the amount of R$ 104 million (US$ 50 million), with interest equivalent to 100% of the CDI rate, semi-annual installments and payments of the principal between June 2008 and December 2013. Also linked to this operation was the contracting of a DI x US$ swap transaction, with the same maturity terms and transformation of the interest rate into exchange variation + 5.985% p. a. As of June 30, 2008, the balance of the outstanding principal was R$ 99,237. (c) Export prepayment operations As of June 30, 2008 Aracruz had export prepayment operations underway with various banks, in the total amount of R$ 1.733,579, with interest varying between 3.05% and 5.65% p. a. , with semi-annual payments and maturity of the principal between December of 2012 and June, 2016. 14 Financial Instruments (a) Risk management Aracruz and its subsidiaries operate internationally and are exposed to market risks from changes in foreign exchange rates and interest rates. The exposure of the Company to liabilities denominated in U. S. Dollars does not represent risk from an economic and financial point of view, given that exchange variances arising from the future settlement in local currency of foreign currency denominated liabilities are offset by exchange variances in the opposite direction arising from operating income, as almost all sales are exported. Further in terms of protection of export operations, derivative financial instruments also are used by Company Management to mitigate the exchange risks, the position of which as of June 30, 2008 is represented by future dollar contracts (NDF and Target Forward) with financial institutions, the notional amounts of which as of June 30, 2008 were R$ 573 million, falling due between July and November of 2008. As of June 30, 2008, such operations had a marked-to-market receivable position, net of withholding income tax (IRRF), in the amount of R$ 31,375, recognized as derivatives. Up to June 30, 2008, such operations had a marked-to-market positive result recognized as financial income in the amount of R$ 35,327. The Company also used future dollar contracts through the Brazilian Futures Market (BM&F), the position of which was zero as of June 30, 2008 and the amount receivable was R$ 0.7 (as of March 31, 2008 the position was represented by 4,500 BM&F future dollar contracts with an outstanding amount of R$ 2 million to be paid). Through June 30, 2008, such operations had a positive marked-to-market yield recognized as financial income in the amount of R$ 44 178. During the second quarter of 2008, exchange derivative financial instruments yielded positive results of R$ 75,194 (compared with R$ 71,081 in the second quarter of 2007). Page: 24 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRIAL & OTHERS TYPES OF BUSINESS Corporate Legislation Period - 06/30/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 04.01  NOTES TO THE CONSOLIDATED QUARERLY FINANCIAL INFORMATION With respect to interest rate exposure, TJLP interest vs. US$ swap operations were maintained during 2007, the notional values of which, updated to June 30, 2008, stood at R$ 616,501, falling due April 16, 2010. As of June 30, 2008, such operation had a marked-to-market position receivable, net of withholding income tax, in the amount of R$ 93,972, recognized as derivatives. Through June 30, 2008, such operations had a marked-to-market position, recognized as financial income in the amount of R$ 46,798. The Company also used CDI x US$ swap operations, the updated notional amount of which was R$ 99,237 as of June 30, 2008, falling due between December 2008 and December 2013. As of June 30, 2008, such operation had a marked-to-market receivable position, net of withholding income tax, recognized as derivatives in the amount of R$ 18,298 and the result thereof was fully capitalized. Moreover, in June 2008 a LIBOR swap operation was also carried out, the notional value of which was R$ 79,595 as of June 30, 2008, falling due between June 2009 and June of 2013. As of June 30, 2008, such operation had a marked-to-market position payable of R$ 5.758, recognized as derivatives. Such amount was also recognized as a financial expense. (b) Market value The estimated market values were determined using available market information and other appropriate valuation methodologies. Accordingly, the estimates presented herein are not necessarily indicative of amounts that the Company could realize in the market. The use of different market assumptions and/or estimation methodologies may have a material effect on the estimated market value amounts. The estimated market values of the Companys financial instruments as of June 30, 2008 can be summarized as follows: Parent Company Consolidated Book Market Book Market Assets Cash and cash equivalents 1,791 1,791 27,534 27,534 Marketable securities 28,685 28,685 Derivatives 109,060 109,060 143,644 143,644 Short- and long-term investments 714,001 714,001 792,740 792,740 Liabilities Short- and long-term financings (including interest) 2,482,220 2,482,220 3,107,176 3,107,176 The market value of the financial assets and short- and long-term financings, when applicable, has been determined using current rates available for operations on similar terms, conditions and remaining maturities. 15 Stockholders Equity (a) Capital and reserves Page: 25 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRIAL & OTHERS TYPES OF BUSINESS Corporate Legislation Period - 06/30/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 04.01  NOTES TO THE CONSOLIDATED QUARERLY FINANCIAL INFORMATION As of June 30 and March 31, 2008, the Companys subscribed and paid-in capital stock is R$ 2,871,781, represented by 1,032,554 thousand register shares, without par value, comprising 455,391 thousand common shares, 27,957 thousand Class A preferred shares and 549,206 thousand Class B preferred shares. The Class A stock may be converted into Class B stock at any time. The conversion rate is 1:1 (one Class A share for one Class B share). Shares of capital stock issued by Aracruz are held in custody at Banco Itaú S.A. The market values of the common and Class A and Class B preferred shares, based on the last quotation prior to the closing date for the quarter, were R$ 16.89, R$ 13.91 and R$ 11.72 per share, respectively. Under the Companys Bylaws, preferred shares do not vest voting rights, but have priority on return of capital in the event of liquidation of the Company. The preferred shares are entitled to a dividend that is 10% higher than that attributed to each common share, albeit without priority in terms of receiving same. Without prejudice to such right, the Class A preferred shares are assured priority in receiving a minimum annual dividend of 6% of their share of the capital stock The following table shows the rights, privileges and conversion policy with respect to the shares: Common Class A Preferred Shares Class B Preferred Shares Shares Voting Rights Yes  No, except in the event of non-payment  No, except in the event of non- of dividends for three (3) consecutive payment of dividends for 3 (three) years. In this case, the preferred stock- consecutive years. In this case, the holders shall retain such voting rights until preferred stockholders retain such such time as the past-due dividends are voting rights until such time as the paid. past-due dividends are paid. Privileges None  Priority in reimbursement of capital in  Priority in reimbursement of capital the event of liquidation of the Company; in the event of liquidation of the Company;  Right to receive a dividend that is 10% higher than that paid to each common  Right to receive a dividend that is share; 10% higher than that paid to each common share.  Priority in receiving a minimum dividend of 6% p.a., calculated based on the amount of the capital represented by such shares and divided equally among them. Conversion None May be converted into Class B preferred Cannot be converted into either Class A Characteristics shares at any time, at the discretion of the preferred shares or common shares. stockholder, who has to cover the respective costs of this. Conversion rate: 1:1. (b) Dividends and interest on capital invested Stockholders are assured by the Companys Bylaws of a minimum annual dividend equivalent to 25% of the Parent Companys net income, adjusted by any increases or decreases in the reserves, as defined in applicable corporate legislation. Page: 26 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRIAL & OTHERS TYPES OF BUSINESS Corporate Legislation Period - 06/30/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 04.01  NOTES TO THE CONSOLIDATED QUARERLY FINANCIAL INFORMATION As permitted by Law No. 9249 of December 26, 1995, the Companys Management elected during the first second of 2008 and the year 2007 to pay interest on capital invested to the stockholders. This interest is calculated on the reported stockholders equity and is limited to the daily variation in the Long-Term Interest Rate - TJLP, amounting to R$ 155,000 (R$ 298,000 in 2007). Based on the Companys operating cash generating capacity and in addition to the interest on capital invested already declared, the Annual General Meeting (AGM) on April 30, 2008 of Stockholders decided to distribute dividends for the year 2007 in the amount of R$ 200,000, which works out to R$ 202.18 per batch of one thousand Class A and B preferred shares and R$ 183.80 per batch of one thousand common shares. . (c) Treasury stock As of June 30, 2008 the Company held in its treasury 483 thousand shares of common stock and 1,483 thousands shares of class B preferred stock, the market values for which as of that date were R$ 16.89 and R$ 11.72 per share, respectively. 16 Employee Postretirement Benefit Plan - ARUS The Aracruz Employee Pension Fund ARUS (Fundação Aracruz de Seguridade Social) is a private pension fund which operates in the form of a multi-sponsor fund on a non-profit basis. In September 1998, the previously existing pension plan was substituted by a defined contribution system for retirement (Arus Retirement Plan). The Company sponsors ARUS and its total contribution in the second quarter of 2008 was R$ 1,795 (R$ 1,535 in first quarter 2007). Should the sponsor withdraw from the Retirement Plan, the sponsors commitment made under Resolution No. CPC 06/88 (issued by the Brazilian Supplementary Retirement Benefits Council) is totally covered by the assets of the Defined Contribution Plan. 17 Insurance Coverage Given the nature of its activities, the Company has adopted the policy of contracting insurance coverage to meet its requirements, taking into account the classic differences in risks (manufacturing plant, forests and port). Aracruz purchases insurance coverage based on a combination of systematic risk analyses together with modern insurance techniques in accordance with the maximum possible loss concept, which corresponds to the maximum amount subject to destruction in a single event. As of June 30, 2008, the Companys assets were insured against losses for a total amount of approximately US$ 700,000, corresponding to the maximum limit of indemnity per event. 18 Provision for Provision for Contingencies and Legal Obligations Being Disputed in Court The juridical situation of Aracruz Celulose S.A. and its subsidiaries, jointly controlled and affiliated companies includes labor, civil and tax suits. Based on the representation of external legal counsel, Management believes that the appropriate legal procedures and steps taken in each situation are sufficient to preserve the stockholders equity of the Company and all its Subsidiaries, jointly controlled Page: 27 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRIAL & OTHERS TYPES OF BUSINESS Corporate Legislation Period - 06/30/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 04.01  NOTES TO THE CONSOLIDATED QUARERLY FINANCIAL INFORMATION and affiliated companies, without additional provisions for loss on contingencies besides the amount recorded as of June 30, 2008. The consolidated breakdown of the balance of the provision for contingencies and legal obligations being disputed in court is as follows: June 30, 2008 Consolidated Deposit in court Amount provided Total, net Provision for contingencies Labor 25,152 (36,672 ) (11,520 ) Tax: ICMS credit on exempt paper (7,700 ) (7,700 ) FGTS/INSS payroll deductions for rental of houses for employees 3,593 3,593 IRPJ/CSLL - Full offset of accumulated tax losses and negative results (f) Other tax cases 13,285 (14,764 ) (1,479 ) Subtotal 42,030 (59,136 ) (17,106 ) Legal Obligations Being Disputed in Court PIS/COFINS - Law No. 9.718/98 (c) (170,724 ) (170,724 ) CSLL  Non-incidence on export revenues (d) (231,590 ) (231,590 ) Other obligations in dispute 10,001 (12,730 ) (2,729 ) Subtotal 10,001 (415,045 ) (405,044 ) Total 52,031 (474,181 ) (422,149 ) Page: 28 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRIAL & OTHERS TYPES OF BUSINESS Corporate Legislation Period - 06/30/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 04.01  NOTES TO THE CONSOLIDATED QUARERLY FINANCIAL INFORMATION March 31, 2008 Consolidated Deposit in court Amount provided Total, Net Provision for contingencies Labor 22,921 (36,455 ) (13,534 ) Tax: ICMS credit on exempt paper (7,700 ) (7,700 ) FGTS/INSS payroll deductions for rental of 3,582 3,582 houses for employees IRPJ/CSLL - Full offset of accumulated tax losses and negative results (f) (67,674 ) (67,674 ) Other tax cases 13,231 (14,783 ) (1,552 ) Subtotal 39,734 (126,612 ) (86,878 ) Legal Obligations Being Disputed in Court PIS/COFINS  Law No. 9.718/98 (c) (168,860 ) (168,860 ) CSLL  Non-incidence on export revenues (d) (223,936 ) (223,936 ) Other obligations in dispute 9,973 (17,694 ) (7,721 ) Subtotal 9,973 (410,491 ) (400,518 ) Total 49,707 (537,103 ) (487,395 ) (a) Labor The most significant labor claims are in respect of alleged salary losses due to inflation indices and economic plans imposed by past governments, fines of 40% of the accrued severance pay scheme (Guarantee Fund for Length of Service  FGTS) and claims for additional compensation for alleged hazardous/unhealthy working conditions. As of June 30, 2008, the Company maintained provisions in the total amount of approximately R$ 30,900 (Consolidated - R$ 36,700), in order to cover any unfavorable decisions in the labor area, as well as deposits in court in the amount of R$ 16,100 (Consolidated - R$ 25,100). (b) Brazilian Social Security Institute - INSS In March 1997, the Company received assessment notices from the Brazilian Social Security Institute - INSS relating principally to accommodation allowances. The inspectors took the view that the subsidized rentals constituted savings for employees and, hence, indirect salary benefits (remuneration in kind). As a consequence, the INSS inspectors argued, this process results in underpayment of the corresponding social security contributions. The Company filed a suit for declaratory judgment to challenge such assessments, with a view to cancellation of the notices, which amounted to approximately R$ 3,000. The Superior Court of Justice (STJ) has already ruled in favor of the Companys arguments in a Special Appeal filed in one of the suits. As of June 30, 2008, the Companys deposits in court in relation to this case amounted to approximately R$ 3,600. Based on the advice of its legal counsel, as drawn up in a formal legal opinion, indicating that Page: 29 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRIAL & OTHERS TYPES OF BUSINESS Corporate Legislation Period - 06/30/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 04.01  NOTES TO THE CONSOLIDATED QUARERLY FINANCIAL INFORMATION the likelihood of loss in this case is remote, no provision has been established for any unfavorable decisions. (c) PIS/COFINS The Company disagrees with the legitimacy of the claim for these taxes and filed for a court injunction against the changes in the bases for calculation of PIS and COFINS, as well as the increase in the COFINS rate, imposed by Law No. 9718/98. A preliminary injunction was issued in favor of the Company in November of 2001. Due to unfavorable court decisions for other taxpayers in similar lawsuits, on August 29, 2003 the Company decided to withdraw part of claims filed, and chose to adhere to the PAES program  special payment in installments, in the amount of $ 56,241  created by Law No. 10684/2003, the current balance of which is approximately R$ 55,700, and maintained only the claims regarding exchange differences. Notwithstanding the petition for waiver, in view of the decision rendered by the Federal Supreme Court (STF), which ruled that the change in the basis for calculation of the PIS and COFINS is unconstitutional, the Parent Company filed for a Restraining Order to ensure its right not to pay over the PAES installments relating to such modification, and the petition was granted. The amount relating to the PAES installments that were not paid as a result of the cited court order, for the months from July 2006 through June of 2008, is roughly R$ 15,400, already updated according to the TJLP interest rate. The amount at stake relating to exchange variation for the period from February 1999 to September 2003 is approximately R$ 170,700 as of June 30, 2008 (R$ 168,800 as of March 31, 2008), already adjusted to current price levels based on the SELIC interest rate, which is appropriately reflected in the provision for contingencies and legal obligations being disputed in court. In September 2007, based on the opinion of its legal council, Company Management reversed the amount of approximately R$ 73,800 of the provision relating to the levying of such taxes on exchange variation revenues, in view of the provisions contained in Article 150, paragraph 4, of the Brazilian National Tax Code (CTN). Given decisions handed down by the STF in similar cases, recognizing the unconstitutionality of the modification in the base for calculation of the PIS and COFINS, which has been repeatedly followed by court and administrative jurisprudence, making the issue virtually a settled matter, Aracruz Management is convinced that the likelihood of loss in this case is remote. Nonetheless, due to the recent pronouncement of IBRACON, as of December 31, 2007, the Company adopted a conservative approach and reconstituted the portion of the provision previously reversed. (d) Social Contribution on Net Income  Non-incidence on export revenues In September 2003, the Company obtained a restraining order that give it the right not to pay Social Contribution on Net Income (CSLL) generated by export sales, as well as the right to recognize the amounts of tax credits previously offset in this regard, adjusted by the SELIC rate, in the amount of R$ 231,600 as of June 30, 2008, for which it maintains a provision. Aracruz is presently awaiting a decision on the appeal filed by the Federal Government. (e) IRPJ  Deductibility of Social Contribution on Net Income (CSLL) Page: 30 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRIAL & OTHERS TYPES OF BUSINESS Corporate Legislation Period - 06/30/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 04.01  NOTES TO THE CONSOLIDATED QUARERLY FINANCIAL INFORMATION On June 29, 2005, the Company was assessed relating to deductibility of CSLL from taxable income for IRPJ purposes for fiscal years 2000 and 2001, the existing provision for which was supplemented by the amount of R$ 3.6 million, bringing the total to R$ 38 million. In July 2005, in view of the existing case law development, Aracruz decided to pay over the assessed amount, although it recalculated the basis for calculation thereof, arriving at the amount of R$ 24.4 million. The Company filed an administrative challenge to the balance of the amount assessed, and the assessment was upheld at the first administrative level. The Company has appealed this decision and is awaiting judgment. In addition, it has maintained the lawsuit questioning the alleged non-deductibility. (f) IRPJ/CSLL  Full offset of accumulated tax losses and negative results On June 29, 2005, the Company was assessed regarding full offset of accumulated tax losses (NOLs) for IRPJ purposes and negative results for CSLL purposes for fiscal years 2000 and 2001, as well as relating to the full offset, in fiscal year 2000, of the tax loss generated during the period it enjoyed the export tax benefit known as the BEFIEX. The Company challenged the assessment at the first administrative level but it was upheld. Aracruz thus appealed this decision and in June 2008 obtained a favorable decision at the Finance Ministrys Taxpayers Council, which unanimously ruled that the assessments drawn up by the tax authorities were groundless. As a consequence of the latter decision, the Company, corroborated by its external legal counsel, deemed that the probability of loss of such provision for contingency is remote. Accordingly, as of June 30, 2008, the provision relating to interest and fine, with positive impacts on the Companys results, to the tune of R$ 29,928 and R$ 14,416 in the financial expense and other operating expenses, respectively. g) ICMS On October 20, 2006, the Company received assessment notices from the Espírito Santo State Treasury Secretary in the amount of R$ 75.8 million, dealing basically with failure to comply with accessory obligations and unduly taking credits for the State Value-Added Tax on Circulation of Goods and Services (ICMS) on assets for use in operations, supplies and fixed assets. The Company elected to make payment of part of the amount assessed and challenged the total amount of R$ 75.5 million, of which R$ 11.6 million has already been ruled in the Companys favor. In March of 2008 the Company was served process in tax foreclosure cases arising from three assessment notices where the courts ruled contrary to Aracruzs interests, in the amount of R$ 58.5 million, and filed its appeals. Based on the opinion of its external legal counsel, which ranked the probability of loss in court as being somewhere between remote and possible, no provision has been set up to cover any unfavorable decisions. (h) Civil Public Suits  Eucalyptus forest tracts in the State of Grande do Sul In 2007 a number of Non-Governmental Organizations (NGOs) and the Federal Public Prosecution Office in the State Rio Grande do Sul filed two Civil Public Suits questioning the validity of the procedures adopted by State Environmental Protection Agency - FEPAM in issuing environmental licenses for eucalyptus plantations in that state. A restraining order was initially granted, determining that FEPAM should cease issuing environmental licenses for planting eucalyptus tracts, with jurisdiction thus being passed on to IBAMA (the Brazilian Environmental Institute). The order was suspended by the Federal Court of the 4th Region at the request of the State Government. The Page: 31 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRIAL & OTHERS TYPES OF BUSINESS Corporate Legislation Period - 06/30/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 04.01  NOTES TO THE CONSOLIDATED QUARERLY FINANCIAL INFORMATION Company believes that such suspension will be confirmed by the courts definitive decision on the merits of the case. Based on the opinion of its legal advisors, who evaluate the probability of loss in the courts as no more then possible, no provision has been recognized. The Company cannot precisely estimate the amount involved in these claims. (i) Other tax cases Based on the opinion of its legal counsel, the Company further maintains a provision for other tax contingencies where the likelihood of loss is ranked as probable in the total amount of R$ 28,700 (R$ 35,100 Consolidated relating to tax and civil cases involving the subsidiaries and jointly controlled company). For these other contingencies, the Company has on deposit in court the amount of approximately R$ 22,900 (Consolidated R$ 23,300). 19 Tax Incentives - ADENE Since Aracruz is located within the geographic area of ADENE (Agency for the Development of the Northeast) and inasmuch as Decree No. 4213 of April 16, 2002 recognized pulp and paper sector as a priority in the development of the region, the Company claimed and was granted the right by the Federal Revenue Service (SRF) in December of 2002 to benefit from reductions in corporate income tax and non-refundable surcharges on adjusted operating profits for plants A and B (period from 2003 to 2013) and plant C (period from 2003 to 2012). This right was granted after ADENE approved the respective reports. On January 9, 2004, the Company received Official Letter No. 1406/03 from the Extrajudicial Administrator of the former Northeast Development Agency (SUDENE), informing that pursuant to re-examination by the Juridical Consultancy of the Ministry for Integration as regards the coverage of the cited incentive granted, it considered that it was inappropriate for Aracruz to enjoy the benefit previously granted and accrued, which caused revocation thereof. During 2004 and 2005, notifications aimed at annulling the related tax benefits were issued by ADENE and repeatedly challenged and/or contested by the Company, although so far no definitive court decision has been issued in relation to the merits of the case. Nevertheless, in December 2005 an Assessment Notice was drawn up against the Company by the SRF, in which the latter government agency required payment back to public coffers of the amounts of the tax incentives used so far, plus interest, albeit without imposition of any fines, for a total amount of R$ 211 million. The Company filed a challenge against this assessment, which was upheld at the first administrative level. Aracruz further appealed against the latter decision and is presently awaiting a decision Company Management, in conjunction with its legal counsel, believes that the decision to cancel the ADENE tax benefits in December 2005 is incorrect, both with respect to the benefits used and in relation to the remaining period. As regards the benefits used through 2004 (R$ 142,858 as of December 31, 2004, recorded under Capital Reserve), Management believes, based on the opinion of its legal counsel, that the requirement to pay the tax has no substantive basis, given that the Company used the benefits strictly within legal parameters and in conformity with acts carried out by the SRF and Reports issued by the ADENE. With respect to the rest of the benefit periods, which extend through 2012 (mill C) and 2013 (mills A and B), respectively, Management and its legal counsel believe it is Page: 32 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRIAL & OTHERS TYPES OF BUSINESS Corporate Legislation Period - 06/30/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 04.01  NOTES TO THE CONSOLIDATED QUARERLY FINANCIAL INFORMATION illegal to revoke benefits that were granted on condition of compliance with pre-established conditions (implementation, expansion or modernization of an industrial undertaking), and that such acquired rights to enjoy same are ensured until the end of the periods set forth in the Law and in the administrative acts granting the benefits. Despite its firm conviction as to the solid grounds for its rights, in light of the series of events that occurred in the years 2004 and 2005, indicating intent on the part of ADENE and SRF to cancel the tax benefits, the Company decided to adopt a conservative approach and interrupt the recording of the tax benefits as from 2005, until such time as a definitive court decision is reached. The probability of loss, both in relation to the tax benefits already taken through 2004 as well as regarding those that have not yet been used as from 2005, is ranked as possible by Management and its legal counsel and, as a result, no provision has been set up in regard to this matter. 20 Reconciliation of Stockholders Equity and Income for Quarter - Company and Consolidated June 30, 2008 March 31, 2008 Stockholders Equity Stockholders equity - Parent Company 5,676,282 5,510,529 Unearned income (82,693 ) (105,290 ) Unrealized shipping expenses 21,935 24,983 IRPJ and CSLL on unearned income 20,658 27,305 Stockholders equity - Consolidated 5,636,182 5,457,527 Income for the 2 nd Quarter June 30 Net income for the quarter - Parent Company 250,753 309,645 Unearned income 22,597 21,087 Unrealized shipping expenses (3,048 ) (1,089 ) IRPJ and CSLL on unearned income (6,647 ) (6,103 ) Provision for devaluation of inventories (2,050 ) Net income for the quarter - Consolidated 263,655 321,490 Page: 33 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRIAL & OTHERS TYPES OF BUSINESS Corporate Legislation Period - 06/30/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 04.01  NOTES TO THE CONSOLIDATED QUARERLY FINANCIAL INFORMATION 21 Commitments (a) Supply of chemical products Linked to the sale of the electro-chemical plant to Canexus Química Brasil Ltda. (Canexus) in 1999, the Company and Canexus signed a long-term contract for the supply of chemical products by Canexus, which was revised in 2002 to include additional volumes. Under the clause of this contract guaranteeing the purchase of minimum volumes, the Company is committed to buying a conservatively projected volume of chemical products. Volumes purchased by the Company in addition to the agreed-upon minimum for a given year may be compensated with lower volumes acquired in subsequent years. For purchases in volumes below those agreed upon, the Company has to pay the utility margin provided by the contract. The Company has these volume commitments until 2008, under the amendment to the contract signed in 2002. (b) Supply of wood The Company signed a contract with Suzano Papel e Celulose S.A. with a view to a loan of 1,700 thousand m³ of eucalyptus wood, which were received through September of 2005. The remaining balance as of June 30, 2008 is 667m³ (794 m³ as of March 31, 2008) of eucalyptus wood and, based on its present forest formation costs, the Company has booked the amount of R$ 7,065 (R$ 8,420 as of March 31, 2008) under liabilities. The contract calls for return of an equivalent volume on similar operating conditions during the year 2008. (c) Indian Communities  Terms of Settlement In first half 1998 the Company and the Associations of Indian Communities entered into Terms of Settlement (TACs) whereby both parties recognized the legitimacy of Administrative Rulings Nos. 193, 194 and 195, all dated March 6, 1998, issued by the Federal Ministry of Justice, which determined the enlargement of the Indian reservation by 2,571 hectares of land belonging to the Company. Aracruz committed itself to a financial aid program to be implemented through social, agricultural, educational, shelter and health projects, up to an amount of approximately R$ 13,500 (historical amount), monetarily restated each month by one of the official inflation indices (General Market Price Index  IGP-M or Consumer Price Index  IPC) or such other index as may replace them in the future, whichever is greater. The amount of this financial assistance was to be disbursed over a 20-year period, conditioned to the accomplishment of certain clauses and terms. Despite the TACs in force, during the year 2005 members of the Associations of Indian Communities invaded some forestry areas and the Companys industrial premises. Since the invasion represented breach of the TACs by the Indian communities, the Company after having notified the communities themselves, the National Indian Foundation - FUNAI and the Federal Public Prosecutor suspended all commitments to the Indian communities under the TACs as of May 2005. Page: 34 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRIAL & OTHERS TYPES OF BUSINESS Corporate Legislation Period - 06/30/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 04.01  NOTES TO THE CONSOLIDATED QUARERLY FINANCIAL INFORMATION Up to May, 2005, in relation to the time the TACs were being complied with, the Company had donated the amount of R$ 9,597 to the Associations of Indian Communities. On February 17, 2006, FUNAI published Decisions Nos. 11 and 12 in the Official Federal Gazette (D.O.U.), approving the conclusion of a working group set up by FUNAI Administrative Ruling No. 1299/05, which recommended expansion of the current Indian reserves by about 11,000 hectares, comprised almost entirely of lands owned by Aracruz. The working group identified such lands as being traditionally occupied by the Indian communities. As it was confident of the legitimacy of its rights, the Company filed a challenge to such Decisions on June 19, 2006. At the beginning of 2007, the Federal Minister of Justice, which has the authority to decide the matter, returned the administrative process to FUNAI, determining that more in-depth studies should be conducted with a view to preparing an appropriate proposal that reconciled the interests of all parties concerned. On August 27, 2007, through Administrative Rulings Nos. 1.463 and 1464, the Ministry of Justice accepted the conclusions of the Working Group set up by FUNAI Administrative Ruling No. 1299/05 and determined expansion of the Indian territories by 11,000 hectares, of which 98% or around 10,700 hectares corresponded to lands owned by Aracruz. The dispute for land involving Aracruz Celulose and the Indian communities of Espírito Santo came to a conclusion at the end of 2007. On December 3, the final Term of Settlement (TAC) was signed at the Ministry of Justice covering the rights and obligations of each party (Aracruz, the Indian communities and FUNAI) in the process of transferring approximately 11,000 hectares of lands to the Indian communities and assuring that all the eucalyptus wood planted in the area (amounting to around 6,800 hectares of forests) will be felled and removed by the Company by way of indemnity for the improvements made. Expansion of the Indian reservations further requires ratification by decree to be signed by the President of Brazil and subsequent demarcation of lands, at which time effective transfer of ownership will take place. The agreement, which has been followed up on by all the authorities participating in the negotiation process, including the Brazilian Government Attorney and FUNAI (the agency that will be in charge of hiring an independent firm to physically demarcate the lands) calls for both parties to waive from any present or future actions in this regard. This waiver is to be ratified by the Federal Courts in the City of Linhares - ES. Prior to signature of the final TAC, the terms thereof were submitted to a vote by the Indian communities and approved at a general meeting held on October 16, being further ratified by them at another meeting held November 28, 2007, as recommended by Convention 169 of the International Work Organization (IWO) on Indian and Tribal Communities, to which Brazil is a signatory. Aracruz considers the settlement a sustainable solution that seeks equilibrium among the parties involved, to the extent that it makes it feasible for the Indian communities to expand their lands and provides the Company with the legal security that such lands will not be expanded in the future. Page: 35 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRIAL & OTHERS TYPES OF BUSINESS Corporate Legislation Period - 06/30/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 04.01  NOTES TO THE CONSOLIDATED QUARERLY FINANCIAL INFORMATION (d) Guarantees As of June 30, 2008, collateral signatures and other such guarantees granted to other companies, subsidiaries and the jointly controlled company, relating to third party loans and legal challenges filed by these companies, are as follows: Veracel Celulose S.A. 506,055 Portocel - Terminal Especializado de Barra do Riacho S.A. 99,237 605,292 22 Sales by Geographic Area The Companys sales, as classified by geographic area, are broken down as follows: Quarter ended June 30 Parent Company Consolidated North America 234,366 290,249 323,259 383,706 Europe 212,937 149,205 422,487 475,229 Asia 135,707 152,461 227,329 236,985 Other continents 627 5,072 627 5,072 Total 583,637 596,987 973,702 1,100,992 Geographic areas are determined based on the location of the Companys customers. 23 Financial Revenues (Expenses) Quarter ended June 30 Parent Company Consolidated Financial revenues Revenues from marketable securities 20,360 19,650 22,199 26,724 Asset monetary/exchange variations (16,661 ) (7,651 ) (52,150 ) (36,677 ) Results of derivative financial operations 91,024 80,510 110,645 80,510 Other financial revenues 3,867 3,991 6,477 4,483 Subtotal 98,590 96,500 87,171 75,040 Financial expenses Expenses on financial operation (56,789 ) (52,800 ) (48,263 ) (55,773 ) Interest on capital invested (85,000 ) (77,000 ) (85,000 ) (77,000 ) Liability monetary/exchange variations 307,879 175,785 188,832 131,498 Other financial expenses 15,428 (6,577 ) 13,042 (7,475 ) Subtotal 181,518 39,408 68,611 (8,750 ) Total, net 280,108 135,908 155,782 66,290 Page: 36 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRIAL & OTHERS TYPES OF BUSINESS Corporate Legislation Period - 06/30/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 04.01  NOTES TO THE CONSOLIDATED QUARERLY FINANCIAL INFORMATION 1 Statement of Cash Flows Quarter ended June 30 Parent Company Consolidated Operating Activities Net income for the quarter 250,753 309,645 263,655 321,490 Adjustments to reconcile net income to cash generated by operating activities: Depreciation, amortization and depletion 143,014 133,912 170,764 160,142 Equity income (loss) 80,486 (55,457 ) 348 404 Deferred income tax and social contribution 114,427 76,351 121,922 76,647 Monetary and exchange variations (290,826 ) (167,475 ) (136,217 ) (93,597 ) Provision for contingencies, net 9,991 11,386 4,886 11,497 Provision for losses on tax credits 17,919 (49,293 ) 19,587 (30,551 ) Residual value of fixed assets written off (2,571 ) 1,182 (2,571 ) 4,681 Decrease (increase) in assets Securities (68,810 ) 3,168 (79,946 ) 5,440 Accounts receivable (14,446 ) 38,110 (60,252 ) (101,678 ) Inventories (43,095 ) 28,022 (30,240 ) 44,013 Tax credits (36,952 ) (19,075 ) (34,452 ) (23,455 ) Other (3,989 ) (55 ) (11,231 ) (5,254 ) Increase (decrease) in liabilities Supplier 36,167 16,903 39,830 10,982 Advances from subsidiaries (including interest) 77,253 120,972 Interest on loans and financings (4,637 ) (6,209 ) 8,173 (11,170 ) Income Tax and Social Contribution on Net Income 28,311 545 34,551 14,065 Provisions for contingencies (67,529 ) 8,288 (67,584 ) 8,288 Other 2,119 11,063 3,206 8,112 Cash Provided by Operating Activities 227,585 461,983 244,429 400,056 Page: 37 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRIAL & OTHERS TYPES OF BUSINESS Corporate Legislation Period - 06/30/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 04.01  NOTES TO THE CONSOLIDATED QUARERLY FINANCIAL INFORMATION Quarter ended June 30 Parent Company Consolidated Investing Activities Short- and long-term investments 55,050 58,963 49,925 202,154 Permanent assets: Investments (43,743 ) (17,991 ) Property, plant and equipment (265,939 ) (262,289 ) (308,086 ) (301,277 ) Amounts received from sale of permanent assets 2,943 2 2,943 696 Cash Used in Investing Activities (251,689 ) (221,315 ) (255,218 ) (98,427 ) Financing Activities Loans and financings Additions 538,849 1,266,786 538,849 1,269,186 Payments (243,746 ) (1,286,984 ) (273,898 ) (1,318,214 ) Dividends / interest on capital invested (269,614 ) (233,682 ) (269,614 ) (233,682 ) Cash Used in Financing Activities 25,489 (253,880 ) (4,663 ) (282,710 ) Effects of exchange variation on cash and cash equivalents 66 633 (6,801 ) (5,851 ) Net increase (decrease) on cash and marketable securities 1,451 (12,579 ) (22,253 ) 13,068 Cash and marketable securities at beginning of quarter 340 14,716 78,472 175,643 Cash and cash equivalents at end of quarter 1,791 2,137 56,219 188,711 Page: 38 FEDERAL PUBLIC SERVICES BRAZILIAN SECURITIES COMMISSION  CVM Quarterly Information Corporate Legislation COMERCIAL, INDUSTRIAL AND OTHERS COMPANIES Period - 06/30/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 0043-4 Aracruz Celulose S.A. 42.157.511/0001-61 04.01  NOTES TO THE CONSOLIDATED QUARERLY FINANCIAL INFORMATION 2 Statement of Value Added Quarter ended June 30 Parent Company % % Revenues Raw materials from third parties ) ) Gross value added Retentions Depreciation, amortization and depletion ) ) Net value added generated Received in transfers Financial revenues  including monetary and exchange variations Equity income (loss) ) Value added for distribution Distribution of value added Government and community Taxes and contributions (federal, state and municipal) 66 12 Support, sponsorships and donations 2 68 12 Employees 44 22 Remuneration of capital provided by third parties/financiers Financial expenses (revenues) Remuneration of capital invested by stockholders (dividends and interest on capital invested) 68 27 Retained earnings for quarter 81 Total distributed and retained Page: 39 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRIAL & OTHERS TYPES OF BUSINESS Corporate Legislation Period - 06/30/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 04.01  NOTES TO THE CONSOLIDATED QUARERLY FINANCIAL INFORMATION Quarter ended June 30 Consolidated % % Revenues 935,888 1,025,973 Raw materials from third parties (558,910 ) (558,621 ) Gross value added 376,978 467,352 Retentions Depreciation, amortization and depletion (170,764 ) (160,142 ) Net value added generated 206,214 307,210 Received in transfers Financial revenues  including monetary and exchange variations 87,171 75,040 Equity income (loss) (348 ) (404 ) 86,823 74,636 Value added for distribution 293,037 100 381,846 100 Distribution of value added Government and community Taxes and contributions (federal, state and municipal) 99,798 34 53,405 14 Support, sponsorships and donations 3,793 1 2,655 1 103,591 35 56,060 15 Employees 79,553 27 76,372 20 Remuneration of capital provided by third parties/financiers Financial expenses (revenues) (153,763 ) (52 ) (72,076 ) (19 ) Remuneration of capital invested by stockholders (dividends and interest on capital invested) 85,000 29 77,000 20 Earnings retained for quarter 178,656 61 244,490 64 Total distributed and retained 293,037 100 381,846 Subsequent Event Page: 40 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRIAL & OTHERS TYPES OF BUSINESS Corporate Legislation Period - 06/30/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 04.01  NOTES TO THE CONSOLIDATED QUARERLY FINANCIAL INFORMATION On July 1, 2008, the Company acquired Boise Cascade do Brasil Ltda., now named Aracruz Riograndense Ltda., for the amount equivalent to US$ 47 million. The acquired company, whose industrial activities had been discontinued, owned assets encompassing lands containing forests (of which 10.2 thousand hectares are planted with eucalyptus trees), buildings, equipment and an industrial mill. The aim of this acquisition is to meet the demand for expansion of the Companys forest base related to the project for expanding the Guaíba Unit, and the funds are part of the forest investments approved by Aracruzs Board of Directors. Page: 41 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRIAL & OTHERS TYPES OF BUSINESS Corporate Legislation Period - 06/30/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 05.01  COMMENTS ON THE COMPANYS PERFORMANCE FOR THE QUARTER EXPRESSED IN THOUSANDS OF REAIS (except as indicated otherwise) Aracruz Celulose S.A. posted consolidated net income of R$ 263,655 for the second quarter of 2008, compared with consolidated net income of R$ 321,490 in the same quarter of 2007. The variation in the results over the second quarter of last year basically reflects the lower exchange variation of assets and liabilities denominated in U.S. Dollars. OPERATING ACTIVITIES Commercial Performance Pulpwood sales for the second quarter reached 615 thousand tons (consolidated  773 thousand tons), a drop of 7% compared to the same quarter last year, with 98% of this amount being shipped to foreign markets. The average net price in the second quarter of 2008 was US$ 588/t (consolidated - US$ 666/t), which represents a rise of 28% at the parent company level (consolidated rise of 17%) compared with the price of US$ 458/t (consolidated - US$ 571/t) in the same quarter of 2007. Operating Performance In the second quarter of 2008, the Companys pulpwood output was 668 thousand tons, a rise of 5% over the second quarter of last year. The unit cost of production in the second quarter of 2008 was R$ 687, almost one tenth (9%) higher than for the same period last year. Parent Company ANALYSIS OF COSTS (Not reviewed by Independent Auditors) R$ / TON 2nd Quarter 2008 2nd Quarter 2007 Cost of Sales (*) 723 699 Selling Expenses 24 27 Administrative Expenses 46 43 Other Operating Expenses. (Revenues)(**) 64 (29 ) Total Cost of Production ( R$ / Ton ) Tons Sold Tons Produced (*) Includes average cost of inventories, plus cost of freight and insurance - R$ 78/ton (2007 - R$ 70/ton). (**) Does not include Monetary / Exchange Variations and Financial Revenues / Expenses / Equity Pickup. Page: 42 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRIAL & OTHERS TYPES OF BUSINESS Corporate Legislation Period - 06/30/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 05.01  COMMENTS ON THE COMPANYS PERFORMANCE FOR THE QUARTER 2. EVOLUTION OF FINANCIAL LIABILITIES (Not reviewed by Independent Audit) Parent Company Expressed in thousands of Reais Gross Debt 6/30/2008 3/31/2008 Local currency 662,814 670,452 Foreign currency 1,819,406 1,685,547 Cash and cash equivalents (*) 824,852 809,641 Net Debt ( i) Consolidated Expressed in thousands of Reais Gross Debt 6/30/2008 3/31/2008 Local currency 1,149,297 1,169,530 Foreign currency 1,957,879 1,843,243 Cash and cash equivalents (*) 992,603 986,907 Net Debt (i) (*) Includes short- and long-term investments in marketable securities. (i) Net debt is not an official financial indicator under Brazilian Generally Accepted Accounting Principles (BRGAAP) and does not represent the cash flow for the period indicated. Furthermore, it should not be used to replace cash flow as an indicator of liquidity or measure of cash generation. Calculation of net debt does not have a standard definition and should not be compared with the net debt of other companies. In addition, the Company believes that some investors and financial analysts use net debt as an indicator of liquidity and financial leverage. Page: 43 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRIAL & OTHERS TYPES OF BUSINESS Corporate Legislation Period - 06/30/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 05.01  COMMENTS ON THE COMPANYS PERFORMANCE FOR THE QUARTER 3. OPERATING INVESTMENTS Investment outlays made in the second quarter of 2008 totaled R$ 265.9 million (consolidated - R$ 308.1 million), compared with R$ 262.3 million (consolidated - R$ 301.3 million) in the same period last year. They were mainly allocated to the following areas: industrial (R$ 54.9 million), lands and forests (R$ 110.2 million), Veracel project (R$ 40.3 million), tree farming (R$ 76.6 million), forestry (R$ 21.2 million) and other investments (R$ 4.9 million), in consolidated figures. * Page: 44 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRIAL & OTHERS TYPES OF BUSINESS Corporate Legislation Period - 06/30/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 0 6.01  CONSOLIDATED BALANCE SHEET  LIABILITIES  THOUSAND OF R$ 1  2  DESCRIPTION 3  DATE  06/30/2008 4  DATE  03/31/2008 CODE 1 TOTAL ASSETS 10,137,433 9,930,991 1.1 CURRENT ASSETS 2,371,820 2,338,249 1.1.1 CASH AND CASH EQUIVALENTS 27,534 26,882 1.1.2 CREDITS 879,315 859,877 1.1.2.1 CUSTOMERS 605,054 590,817 1.1.2.1.1 ACCOUNTS RECEIVABLE FROM CUSTOMERS - PULP 545,413 538,396 1.1.2.1.2 ACCOUNTS RECEIVABLE FROM CUSTOMERS - PAPER 23,234 18,886 1.1.2.1.3 ACCOUNTS RECEIVABLE FROM CUSTOMERS - SAWED WOOD 2,610 2,118 1.1.2.1.4 ACCOUNTS RECEIVABLE FROM CUSTOMERS  OTHERS 33,797 31,417 1.1.2.2 OTHERS CREDITS 274,261 269,060 1.1.2.2.1 EMPLOYEES 6,308 5,452 1.1.2.2.2 SUPPLIERS 5,142 4,135 1.1.2.2.3 TAXES 262,324 259,034 1.1.2.2.4 OTHERS 487 439 1.1.3 INVENTORIES 551,581 521,341 1.1.3.1 SUPPLIES 141,799 137,010 1.1.3.2 RAW MATERIALS 92,998 86,845 1.1.3.3 FINISHED GOODS 315,541 296,248 1.1.3.4 OTHERS 1,243 1,238 1.1.4 OTHERS 913,390 930,149 1.1.4.1 DEBT SECURITIES 786,601 838,963 1.1.4.2 . FINANCIAL APPLICATION 28,685 51,590 1.1.4.2 . DERIVATIVE 49,673 0 1.1.4.4 PREPAID EXPENSES 48,431 39,596 1.1.4.5 OTHERS 0 0 Page: 45 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRIAL & OTHERS TYPES OF BUSINESS Corporate Legislation Period - 06/30/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 06.01  CONSOLIDATED BALANCE SHEET  LIABILITIES  THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  DATE  06/30/2008 4  DATE  03/31/2008 1.2 NOT CURRENT ASSETS 7,765,613 7,592,742 1.2.1 LONG-TERM ASSETS 627,746 588,851 1.2.1.1 CREDITS 507,084 501,422 1.2.1.1.1 CUSTOMER 62,069 66,243 1.2.1.1.2 SUPPLIERS 279,288 274,080 1.2.1.1.3 TAXES 165,727 161,099 1.2.1.2 ACCOUNTS RECEIVABLE  RELATED PARTIES 0 0 1.2.1.2.1 FROM AFFILIATES 0 0 1.2.1.2.2 FROM SUBSIDIARIES 0 0 1.2.1.2.3 OTHERS 0 0 1.2.1.3 OTHERS 120,662 87,429 1.2.1.3.1 DEBT SECURITIES 6,139 6,091 1.2.1.3.2 DERIVATIVE 93,971 63,381 1.2.1.3.3 ESCROW DEPOSITS 20,552 17,957 1.2.2 FIXED ASSETS 7,137,867 7,003,891 1.2.2.1 INVESTMENTS 20,711 21,059 1.2.2.1.1 IN AFFILIATES 0 0 1.2.2.1.2 IN AFFILIATES - GOODWILL 0 0 1.2.2.1.3 IN SUBSIDIARIES 17,489 17,837 1.2.2.1.4 IN SUBSIDIARIES - GOODWILL 0 0 1.2.2.1.5 OTHER COMPANIES 3,222 3,222 1.2.2.2 PROPERTY, PLANT AND EQUIPMENT 6,962,803 6,797,907 1.2.2.2.1 LAND 1,373,209 1,261,463 1.2.2.2.2 BUILDINGS 752,487 747,837 1.2.2.2.3 MACHINERY AND EQUIPMENT 3,107,236 3,129,144 1.2.2.2.4 FORESTS 1,320,502 1,244,735 1.2.2.2.5 PROGRESS TO SUPPLIERS 12,597 10,117 1.2.2.2.6 CONSTRUCTION IN PROGRESS 295,403 298,365 1.2.2.2.7 OTHERS 101,369 106,246 1.2.2.3 INTANGIBLE 112,576 140,721 1.2.2.4 DEFERRED CHARGES 41,777 44,204 1.2.2.4.1 INDUSTRIAL 16,678 17,312 1.2.2.4.2 FORESTS 25,099 26,892 1.2.2.4.3 GOODWILL ARISING ON ACQUISITION OF ENTITIES 0 0 Page: 46 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRIAL & OTHERS TYPES OF BUSINESS Corporate Legislation Period - 06/30/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 06.02  CONSOLIDATED BALANCE SHEET  LIABILITIES  THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  DATE  06/30/2008 4  DATE  03/31/2008 2 TOTAL LIABILITIES 10,137,433 9,930,991 2.1 CURRENT LIABILITIES 765,825 886,658 2.1.1 LOANS AND FINANCING 283,889 279,652 2.1.2 DEBENTURES 0 0 2.1.3 SUPPLIERS 254,052 217,684 2.1.4 TAXES 69,560 40,642 2.1.5 DIVIDENDS PAYABLE 87,155 71,769 2.1.6 PROVISIONS 50,216 41,700 2.1.6.1 VACATION AND 13 th SALARY 32,598 26,712 2.1.6.2 PROFIT SHARING 17,618 14,988 2.1.7 LOANS FROM RELATED PARTIES 13,155 18,164 2.1.8 OTHERS 7,798 217,047 2.1.8.1 PROPOSED DIVIDENDS 0 200,000 2.1.8.2 OTHERS 7,798 17,047 2.2 NOT CURRENT LIABILITIES 3,728,087 3,581,815 2.2.1 LONG-TERM LIABILITIES 3,728,087 3,581,815 2.2.1.1 LOANS AND FINANCING 2,823,287 2,733,121 2.2.1.2 DEBENTURES 0 0 2.2.1.3 PROVISIONS 824,346 771,722 2.2.1.3.1 LABOR CONTINGENCIES 19,785 19,252 2.2.1.3.2 TAX CONTINGENCIES 422,916 486,100 2.2.1.3.3 DEFERRED INCOME TAXES 381,645 266,370 2.2.1.4 LOANS FROM RELATED PARTIES 0 0 2.2.1.6 OTHERS 80,454 76,972 2.2.1.6.1 SUPPLIERS 0 0 2.2.1.6.2 OTHERS 80,454 76,972 2.2.2 DEFERRED INCOME 0 0 2.3 MINORITY INTEREST 7,339 4,991 Page: 47 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRIAL & OTHERS TYPES OF BUSINESS Corporate Legislation Period - 06/30/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 06.02  CONSOLIDATED BALANCE SHEET  LIABILITIES  THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  DATE  06/30/2008 4  DATE  03/31/2008 2.4 STOCKHOLDERS EQUITY 5,636,182 5,457,527 2.4.1 PAID-IN CAPITAL 2,871,781 2,871,781 2.4.1.1 COMMON STOCK 1,266,551 1,266,551 2.4.1.2 PREFERRED STOCK 1,605,230 1,605,230 2.4.2 CAPITAL RESERVES 162,209 162,209 2.4.3 REVALUATION RESERVE 0 0 2.4.3.1 OWN ASSETS 0 0 2.4.3.2 SUBSIDIARIES / AFFILIATES 0 0 2.4.4 REVENUE RESERVES 2,369,253 2,369,253 2.4.4.1 LEGAL 389,485 389,485 2.4.4.2 STATUTORY 0 0 2.4.4.3 FOR CONTINGENCIES 0 0 2.4.4.4 UNREALIZED INCOME 0 0 2.4.4.5 FOR INVESTMENTS 1,988,754 1,988,754 2.4.4.6 SPECIAL FOR NON-DISTRIBUTED DIVIDENDS 0 0 2.4.4.7 OTHER UNREALIZED INCOME (8,986 ) (8,986 ) 2.4.4.7.1 TREASURY STOCK (8,986 ) (8,986 ) 2.4.5 RETAINED EARNINGS 232,939 54,284 Page: 48 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRIAL & OTHERS TYPES OF BUSINESS Corporate Legislation Period - 06/30/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 07.01  CONSOLIDATED STATEMENT OF OPERATIONS  THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  FROM : 04/01/2008 4 FROM : 01/01/2008 5  FROM : : 04/01/2007 6  FROM : 01/01/2007 TO : 06/30/2008 TO : 06/30/2008 TO : 06/30/2007 TO : 06/30/2007 3.1 GROSS SALES AND SERVICES REVENUE 1,044,326 2,054,080 1,166,184 2,182,681 3.2 SALES TAXES AND OTHER DEDUCTIONS (110,343 ) (225,113 ) (138,723 ) (266,118 ) 3.3 NET SALES REVENUE 933,983 1,828,967 1,027,461 1,916,563 3.4 COST OF GOODS SOLD (644,649 ) (1,251,286 ) (664,050 ) (1,201,044 ) 3.5 GROSS PROFIT 289,334 577,681 363,411 715,519 3.6 OPERATING (EXPENSES) INCOME 31,156 (150,475 ) (16,594 ) (93,144 ) 3.6.1 SELLING (44,800 ) (87,333 ) (46,676 ) (86,402 ) 3.6.2 GENERAL AND ADMINISTRATIVE (34,676 ) (62,419 ) (34,138 ) (59,202 ) 3.6.3 FINANCIAL 155,782 88,278 66,290 98,753 3.6.3.1 FINANCIAL INCOME 87,171 129,705 75,040 154,354 3.6.3.2 FINANCIAL EXPENSES 68,611 (41,427 ) (8,750 ) (55,601 ) 3.6.4 OTHER OPERATING INCOME 9,320 25,231 11,325 24,448 3.6.5 OTHER OPERATING EXPENSES (54,122 ) (113,380 ) (12,991 ) (70,451 ) 3.6.6 EQUITY IN THE RESULTS OF SUBSIDIARIES (348 ) (852 ) (404 ) (290 ) 3.7 OPERATING INCOME 320,490 427,206 346,817 622,375 3.8 NON-OPERATING (EXPENSES) INCOME 2,555 1,061 (4,676 ) (5,202 ) 3.8.1 INCOME 2,943 4,935 702 1,767 3.8.2 EXPENSES (388 ) (3,874 ) (5,378 ) (6,969 ) 3.9 INCOME BEFORE INCOME TAXES AND MANAGEMENT REMUNERATION 323,045 428,267 342,141 617,173 3.10 INCOME TAX AND SOCIAL CONTRIBUTION (21,825 ) (41,856 ) (19,981 ) (69,251 ) 3.11 DEFERRED INCOME TAXES (121,922 ) (109,465 ) (76,647 ) (95,258 ) 3.12 MANAGEMENT REMUNERATION AND STATUORY APPROPRIATIONS 0 0 0 0 3.12.1 PARTICIPATIONS 0 0 0 0 3.12.2 REMUNERATION 0 0 0 0 3.13 REVERSION OF INTERESTS ON STOCKHOLDERS CAPITAL 85,000 155,000 77,000 144,000 3.14 MINORITY INTEREST (643 ) (1,784 ) (1,023 ) (1,931 ) 3.15 NET INCOME FOR THE PERIOD 263,655 430,162 321,490 594,733 CAPITAL STOCK-QUANTITY (THOUSANDS) 1,030,588 1,030,588 1,030,588 1,030,588 EARNINGS PER SHARE 0,25583 0,41739 0,31195 0,57708 LOSS PER SHARE - Page: 49 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRIAL & OTHERS TYPES OF BUSINESS Corporate Legislation Period - 06/30/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 08.01  PERFORMANCE COMMENTS OF CONSOLIDATED IN THE QUARTER The consolidated Performance comments for this quarter were disclosed together with Aracruz Celulose S.A.s (Controlling Company) performance comments, group 05. Page: 50 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRIAL & OTHERS TYPES OF BUSINESS Corporate Legislation Period - 06/30/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 15.01  INVESTMENTS PROJECTS (Convenience Translation into English from the original previously issued in Portuguese) The comments related to investments were disclosed in note 3 group 05. Page: 51 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRIAL & OTHERS TYPES OF BUSINESS Corporate Legislation Period - 06/30/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 16.01  OTHER INFORMATION THAT THE COMPANY CONSIDERS TO BE RELEVANT (Convenience Translation into English from the original previously issued in Portuguese) Stock position of stockholders with more than 5% of voting stocks In order to be in compliance with the best practices of Corporate Governance (Level 1), we disclose below, the stock positions as of June 30, 2008: Parent Company: Aracruz Celulose S.A. CNPJ: 42.157.511/0001 -61 Stocks Stockholders Common Preferred A Preferred B Total Quantity % Quantity % Quantity % Quantity % Thousand Thousan d Thousan d Thousand Newark Financial Inc. 127,506 28.00 - - - 127,506 12.35 Arainvest Participações S.A. 127,506 28.00 27,737 99.21 - 155,243 15.03 Arapar S.A. 127,506 28.00 - - - 127,506 12.35 BNDES Participações S.A. 56,881 12.49 - - - 56,881 5.51 (1) Treasure Hold Investments Corp - 57,876 10.54 57,876 5.61 (1) Northern Cross Investments Ltd. - 50,102 9.12 50,102 4.85 (1) Capital World Investors. 46,034 8.38 46,034 4.46 (1) U.S. Trust, Bank of - 41,600 7.57 41,600 4.03 America/Columbia Mgmt (1) Wellington Mgmt Company - 34,142 6.22 34,142 3.31 Caixa Previd. Func. Banco do Brasil - 31,694 5.77 31,694 3.07 Treasury stock 483 0.10 - - 1,483 0.27 1,966 0.18 Others 15,509 3.41 220 0.79 286,275 52.13 302,004 29.25 Total (1) Foreign company (2) Administrator of investments funds several Numbers supplied by I.R. Channel JP Morgan in 07/02/08 Page: 52 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRIAL & OTHERS TYPES OF BUSINESS Corporate Legislation Period - 06/30/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 16.01  OTHER INFORMATION THAT THE COMPANY CONSIDERS TO BE RELEVANT Share Capital of majority stockholders (from controlling companies to individual stockholders) Position at June 30, 2008 Parent Company: Newark Financial Inc. Stocks Stockholders Common Preferred Total Quantity % Quantity % Quantity % Unities Unities Unities Votorantim Celulose e Papel S.A. 50,000 100.00 - - 50,000 100.00 Total - - Parent Company: Votorantim Celulose e Papel S.A CNPJ: 60.643.228/0001 -21 Stocks Stockholders Common Preferred Total Quantity % Quantity % Quantity % Unities Unities Unities Votorantim Investºs Industriais S.A. 105,702,450 100.00 677 - 105,703,127 51.78 BNDES Participações S.A - - 6,327,669 6.43 6,327,669 3.10 Council of Administration , Chief Officers and Fiscal council - - 3,020 0.00 3,020 0.00 Others 1 - 92,111,689 93.57 92,111,690 45.12 Treasury stocks 1 - - 0.00 1 0.00 Total Parent Company: Votorantim Investimentos Industriais S.A CNPJ: 03.407.049/0001 -51 Stocks Stockholders Common Preferred Total Quantity % Quantity % Quantity % Unities Unities Unities Votorantim Participações S.A. 11,165,582,998 100.00 - - 11,165,582,998 100.00 José Roberto Ermírio de Moraes 1 - - - 1 - Fábio Ermírio de Moraes 1 - - - 1 - Total - - Page: 53 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRIAL & OTHERS TYPES OF BUSINESS Corporate Legislation Period - 06/30/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 16.01  OTHER INFORMATION THAT THE COMPANY CONSIDERS TO BE RELEVANT Parent Company: Votorantim Participações S.A. CNPJ: 61.082.582/0001 -97 Stocks Stockholders Common Preferred Total Quantity % Quantity % Quantity % Unities Unities Unities Hejoassu Administração Ltda. 5,304,772,481 98.60 - - 5,304,772,481 98.60 Neyde Ugolini de Moraes 19,026,623 0.35 - - 19,026,623 0.35 Antônio Ermírio de Moraes 19,026,623 0.35 - - 19,026,623 0.35 Ermírio Pereira de Moraes 19,026,623 0.35 - - 19,026,623 0.35 Maria Helena Moraes Scripilliti 19,026,623 0.35 - - 19,026,623 0.35 Total - - 5,380,878,973 Parent Company: Hejoassu Administração Ltda. CNPJ: 61.194.148/0001 -07 Stocks Stockholders Common Preferred Total Quantity % Quantity % Quantity % Unities Unities Unities JEMF Participações S.A. 400,000 25.00 - - 400,000 25.00 AEM Participações S.A. 400,000 25.00 - - 400,000 25.00 ERMAN Participações S.A. 400,000 25.00 - - 400,000 25.00 MRC Participações S.A. 400,000 25.00 - - 400,000 25.00 Total - - Parent Company: AEM Participações S.A. CNPJ: 05.062.403/0001 -89 Stocks Stockholders Common Preferred Total Quantity % Quantity % Quantity % Unities Unities Unities Antônio Ermírio de Moraes 684,729,100 100.00 - - 684,729,100 100.00 JEMF Participações S.A. - - 300 33.33 300 0.00 ERMAN Participações S.A. - - 300 33.33 300 0.00 MRC Participações S.A. - - 300 33.34 300 0.00 Page: 54 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRIAL & OTHERS TYPES OF BUSINESS Corporate Legislation Period - 06/30/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 16.01  OTHER INFORMATION THAT THE COMPANY CONSIDERS TO BE RELEVANT Total Parent Company: ERMAN Participações S.A. CNPJ: 05.062.376/0001 -44 Stocks Stockholders Common Preferred Total Quantity % Quantity % Quantity % Unities Unities Unities Ermírio Pereira de Moraes 684,729,100 100.00 - - 684,729,100 100.00 JEMF Participações S.A. - - 300 33.33 300 0.00 AEM Participações S.A. - - 300 33.33 300 0.00 MRC Participações S.A. - - 300 33.34 300 0.00 Total Parent Company: MRC Participações S.A. CNPJ: 05.062.355/0001 -29 Stocks Stockholders Common Preferred Total Quantity % Quantity % Quantity % Unities Unities Unities Maria Helena Moraes Scripilliti 684,729,100 100.00 - - 684,729,100 100.00 JEMF Participações S.A. - - 300 33.33 300 0.00 AEM Participações S.A. - - 300 33.33 300 0.00 ERMAN Participações S.A. - - 300 33.34 300 0.00 Total Page: 55 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRIAL & OTHERS TYPES OF BUSINESS Corporate Legislation Period - 06/30/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 16.01  OTHER INFORMATION THAT THE COMPANY CONSIDERS TO BE RELEVANT Parent Company: JEMF Participações S.A. CNPJ: 05.062.394/0001 -26 Stocks Stockholders Common Preferred Total Quantity % Quantity % Quantity % Unities Unities Unities José Ermírio de Moraes Neto 228,243,033 33.33 - - 228,243,033 33.33 José Roberto Ermírio de Moraes 228,243,033 33.33 - - 228,243,033 33.33 Neide Helena de Moraes 228,243,034 33.34 - - 228,243,034 33.34 AEM Participações S.A. - - 300 33.33 300 0.00 ERMAN Participações S.A. - - 300 33.34 300 0.00 MRC Participações S.A. - - 300 33.33 300 0.00 Total Parent Company: BNDES Participações S.A. - BNDESPAR CNPJ: 00.383.281/0001 -09 Stocks Stockholders Common Preferred Total Quantity % Quantity % Quantity % Unities Unities Unities Banco Nacional de Desenvolvimento Econômico e Social - BNDES 1 100.00 - - 1 100.00 Total 1 - - 1 Parent Company: Banco Nacional de Desenvolvimento Econômico e Social - BNDES CNPJ: 33.657248/0001 -89 Stocks Stockholders Common Preferred Total Quantity % Quantity % Quantity % Unities Unities Unities União Federal 6,273,711,452 100.00 - - 6,273,711,452 100.00 Page: 56 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRIAL & OTHERS TYPES OF BUSINESS Corporate Legislation Period - 06/30/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 16.01  OTHER INFORMATION THAT THE COMPANY CONSIDERS TO BE RELEVANT Total - - Parent Company: ARAINVEST Participações S.A. CNPJ: 06.139.408/0001 -25 Stocks Stockholders Common Preferred Total Quantity % Quantity % Quantity % Thousand Thousand Thousand Joseph Yacoub Safra 85,990 49.99 21,489 49.98 107,479 49.99 Moise Yacoub Safra 85,990 49.99 21,489 49.98 107,479 49.99 Others 4 0.02 18 0.04 22 0.02 Total Parent Company: ARAPAR S.A. CNPJ: 29.282.803/0001 -68 Stocks Stockholders Common Preferred Total Quantity % Quantity % Quantity % Unities Unities Unities Lorentzen Empreendimentos S.A. 694,143,246 74.33 30,256,477 3.24 724,399,723 38,78 São Teófilo Rep. Participações S.A. 227,914,404 24.40 727,273,073 77.87 955,187,477 51,14 Others 11,844,938 1.27 176,373,038 18.89 188,217,976 10,08 Total Parent Company: Lorentzen Empreendimentos S.A. CNPJ: 33.107.533/0001 -26 Stocks Stockholders Common Preferred Total Quantity % Quantity % Quantity % Unities Unities Unities Nebra Participações Ltda 60,656,395 45.68 - - 60,656,395 45.68 Loxosceles Participações S.A. 27,818,554 20.95 - - 27,818,554 20.95 Picumnus Participações S.A. 27,818,554 20.95 - - 27,818,554 20.95 Tiba Participações Ltda 16,488,717 12.42 - - 16,488,717 12.42 Others 3,239 - - - 3,239 - Total - - Page: 57 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRIAL & OTHERS TYPES OF BUSINESS Corporate Legislation Period - 06/30/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 16.01  OTHER INFORMATION THAT THE COMPANY CONSIDERS TO BE RELEVANT Parent Company: Nebra Participações S.A. CNPJ: 04.418.550/0001 -86 Stocks Stockholders Common Preferred Total Quantity % Quantity % Quantity % Unities Unities Unities Haakon Lorentzen 55,346,102 100.00 - - 55,346,102 52.29 Erling Sven Lorentzen - - 50,498,424 100.00 50,498,424 47.71 Others 1 0.00 - - 1 0.00 Total Parent Company: Loxosceles Participações S.A. CNPJ: 09.024.367/0001 -10 Stocks Stockholders Common Preferred Total Quantity % Quantity % Quantity % Unities Unities Unities Ingeborg Lorentzen Ribeiro 2,145,615 75.48 - - 2,145,615 37.74 Erling Sven Lorentzen - - 1,478,173 52.00 1,478,173 26.00 Victoria Regina Lorentzen Ribeiro 697,025 24.52 1,364,467 48.00 2,061,492 36.26 Total Parent Company: Picumnus Participações S.A. CNPJ: 09.032.670/0001 -64 Stocks Stockholders Common Preferred Total Quantity % Quantity % Quantity % Unities Unities Unities Camocim Administradora S.A. 23,065,314 100.00 - - 23,065,314 74.00 Erling Sven Lorentzen - - 8,104,030 100.00 8,104,030 26.00 Others 1 0.00 - - 1 - Page: 58 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRIAL & OTHERS TYPES OF BUSINESS Corporate Legislation Period - 06/30/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 16.01  OTHER INFORMATION THAT THE COMPANY CONSIDERS TO BE RELEVANT Total Parent Company: Camocim Administradora S.A CNPJ: 42.273.763/0001 -56 Stocks Stockholders Common Preferred Total Quantity % Quantity % Quantity % Unities Unities Unities Ragnhild Lorentzen 6,066,515 100.00 - - 6,066,515 100.00 Others 2 0.00 - - 2 0.00 Total - - Parent Company: Tiba Participações Ltda CNPJ: 03.410.452/0001 -30 Stocks Stockholders Common Preferred Total Quantity % Quantity % Quantity % Unities Unities Unities Haakon Lorentzen. 25,040,095 100.00 - - 25,040,095 100.00 Others 1 - - - 1 - Total - - Parent Company: São Teófilo Repres. Participações Ltda CNPJ: 03.214.652/0001 -17 Stocks Stockholders Common Preferred Total Quantity % Quantity % Quantity % Unities Unities Unities Brasil Warant Admin. de Bens e 16,475,914 50.00 3,849,771 11.94 20,325,685 31.17 Empresas S.a. Nalbra S LLC 16,475,914 50.00 9,308,089 28.86 25,784,003 39.54 Brasil Silva I LLC (1) - - 11,532,701 35.75 11,532,701 17.69 Fernando Roberto Moreira Salles - - 1,704,503 5.28 1,704,503 2.61 Others - - 5,859,358 18.17 5,859,358 8.99 Total (1) Foreign company Parent Company: Page: 59 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRIAL & OTHERS TYPES OF BUSINESS Corporate Legislation Period - 06/30/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 16.01  OTHER INFORMATION THAT THE COMPANY CONSIDERS TO BE RELEVANT Brasil Warrant Admin. Bens e Empresas Ltda CNPJ: 33.744.277/0001 -88 Stocks Stockholders Common Preferred Total Quantity % Quantity % Quantity % Unities Unities Unities Fernando Roberto Moreira Salles 37 25.00 37 25.00 74 25.00 Walter Moreira Salles Júnior 37 25.00 37 25.00 74 25.00 Pedro Moreira Salles 37 25.00 37 25.00 74 25.00 João Moreira Salles 37 25.00 37 25.00 74 25.00 Total Parent Company: Nalbra S LLC CNPJ: 06.205.788/0001 -59 (1) Foreign company Stocks Stockholders Common Preferred Total Quantity % Quantity % Quantity % Unities Unities Unities Nalbra Inc. (1) 30,012,000 100.00 - - 30,012,000 100.00 Total - - 30,012,000 Parent Company: BNDES Participações S.A. - BNDESPAR CNPJ: 00.383.281/0001 -09 Stocks Stockholders Common Preferred Total Quantity % Quantity % Quantity % Unities Unities Unities Banco Nacional de Desenvolvimento Econômico e Social - BNDES 1 100.00 - - 1 100.00 Total 1 - - 1 Parent Company: Banco Nacional de Desenvolvimento Econômico e Social - BNDES CNPJ: 33.657.248/0001 -89 Stocks Stockholders Common Preferred Total Quantity % Quantity % Quantity % Unities Unities Unities União Federal 6,273,711,452 100.00 - - 6,273,711,452 100.00 Total - - Page: 60 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRIAL & OTHERS TYPES OF BUSINESS Corporate Legislation Period - 06/30/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 16.01  OTHER INFORMATION THAT THE COMPANY CONSIDERS TO BE RELEVANT Stocks Position of Majority Stockholders, Management, Members of the fiscal Council and outstanding stocks. Position on June 30, 2008 Stockholder Common % Preferred % Preferred % Total % Stocks Stocks Stocks (Class A) (Class B) Majorities Stockholders Lorentzen 127,506,457 28.00 - 127,506,457 12.35 Safra (4 ) 127,506,457 28.00 27,736,642 99.20 57,875,517 10.50 213,118,616 20.64 VCP 127,506,457 28.00 - 127,506,457 12.35 BNDES 56,880,857 12.50 0 0 - 0 56,880,857 5.51 Management 0 0 0 - Councilors 1,905 0.00 0 0 27,419 0 29,324 - Directors - 17,198 0 17,198 - - Tax Council 10 - 10 - Treasury Stocks (1) - - Other Stockholders (2) Total issued stocks (3) Outstanding stocks (2) Stocks issued and repurchased by the Company. Total of stocks issued minus Treasury stocks, members of tax council, board members (including substitutes), directors and majorities stockholders. Total number of subscribed stocks and issued by the Company. Participation of the group Safra composed for: Arainvest Participações S.A. 127,506,457 Common stock, 27,736,642 PNA stock and Treasure Hold Investments Corp. 57,875, Page: 61 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRIAL & OTHERS TYPES OF BUSINESS Corporate Legislation Period - 06/30/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 16.01  OTHER INFORMATION THAT THE COMPANY CONSIDERS TO BE RELEVANT Stocks Position of Majority Stockholders, Management, Members of the fiscal Council and outstanding stocks. Position on June 30, 2007 Stockholder Common % Preferred % Preferred % Total % Stocks Stocks Stocks (Class A) (Class B) Majorities Stockholders Lorentzen 127,506,457 28.00 - 127,506,457 12.35 Safra (4 ) 127,506,457 28.00 27,736,642 73.10 57,875,517 10.70 213,118,616 20.60 VCP 127,506,457 28.00 - 127,506,457 12.35 BNDES 56,880,857 12.50 10,000,000 26.30 13,660,931 2.50 80,541,788 7.80 Management 0 0 0 - Councilors 1,905 0.00 0 0 32,108 0 34,013 - Directors - 17,198 0 17,198 - - Tax Council 10 - 10 - Treasury Stocks (1) - - Other Stockholders (2) Total issued stocks (3) Outstanding stocks (2) Stocks issued and repurchased by the Company, waiting cancellation. Total of stocks issued minus Treasury stocks, members of tax council, board members (including substitutes), directors and majorities stockholders. Total number of subscribed stocks and issued by the Company. Participation of the group Safra composed for: Arainvest Participações S.A. 127,506,457 Common stock, 27,736,642 PNA stock and Treasure Hold Investments Corp. 57,875, Page: 62 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRIAL & OTHERS TYPES OF BUSINESS Corporate Legislation Period - 06/30/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 17.01  SPECIAL REVIEW REPORT - UNQUALIFIED (Convenience Translation into English of original previously issued in Portuguese) INDEPENDENT ACCOUNTANTS REVIEW REPORT To the Directors and Stockholders of Aracruz Celulose S. A. Aracruz - ES 1. We have reviewed the accounting information included in the accompanying interim financial statements of Aracruz Celulose S. A. (Company and Consolidated) for the quarter ended June 30, 2008, consisting of the balance sheets, the related statements of operations, cash flows and value added, the performance report and the related notes, prepared under the responsibility of the Companys management. 2. Our review was conducted in accordance with specific standards established by the Brazilian Institute of Independent Auditors (IBRACON), together with the Brazilian Federal Accounting Council (CFC), and consisted, principally, of: (a) inquiries of and discussions with certain officials of the Company and its subsidiaries who have responsibility for accounting, financial and operating matters about the criteria adopted in the preparation of the interim financial statements; and (b) review of the information and subsequent events that have, or might have had, material effects on the financial position and results of operations of the Company and its subsidiaries. 3. Based on our review, we are not aware of any material modifications that should be made to the accounting information included in the interim financial statements referred to in paragraph 1 for them to be in conformity with standards established by the Brazilian Securities and Exchange Commission (CVM), specifically applicable to the preparation of the interim financial statements, including CVM Instruction No. 469, of May 2, 2008. 4. As mentioned in note 2.1, on December 28, 2007, Law No. 11,638 was enacted, altering, revoking and adding new provisions to Law No. 6,404/76 (Brazilian Corporate Law). This Law is effective for fiscal years beginning on or after January 1, 2008 and introduced changes in Brazilian accounting practices. Although this Law has already become effective, certain changes introduced by it are subject to regulation by regulatory agencies before being fully applied by companies. Accordingly, during this transition phase, CVM, through the Instruction No. 469/08, has permitted companies not to apply all the provisions of Law No. 11,638/07 in the preparation of the interim financial statements. Thus, the accounting information contained in the interim financial statements for the second quarter ended June 30, 2008 have been prepared in conformity with specific instructions of the CVM and do not include all the changes in accounting practices introduced by Law No. 11,638/07. 5. The accompanying interim financial statements have been translated into English for the convenience of readers outside Brazil. Rio de Janeiro, July 7, 2008 ( Portuguese original signed by ): DELOITTE TOUCHE TOHMATSU José Carlos Monteiro Independent Auditors Acountant CRC-SP 011609/O-S-ES CRC 1SP 100.597/0-S S ES Page: 63 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: July 18, 2008 ARACRUZ CELULOSE S.A. By: /s/ Carlos Augusto Lira Aguiar Name: Carlos Augusto Lira Aguiar Title: Chief Executive Officer
